Exhibit 10.1
EXECUTION COPY
AMENDED AND RESTATED
FIVE-YEAR CREDIT AGREEMENT
Dated as of October 21, 2011
Among
DTE ENERGY COMPANY,
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders
and
CITIBANK, N.A.,
as Administrative Agent
and

          BARCLAYS CAPITAL,   THE BANK OF NOVA
SCOTIA,   JPMORGAN CHASE
BANK, N.A.,           as Co-Syndication Agent   as Co-Syndication Agent   as
Co-Syndication Agent

and
THE ROYAL BANK OF SCOTLAND plc,
as Documentation Agent

      CITIGROUP GLOBAL MARKETS INC.,   BARCLAYS CAPITAL,       as Co-Lead
Arranger and Joint Book Runner   as Co-Lead Arranger and Joint Book Runner

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I: DEFINITIONS AND ACCOUNTING TERMS
    1  
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    17  
SECTION 1.03. Accounting Terms
    17  
SECTION 1.04. Amendment and Restatement of the Existing Credit Agreement
    18    
ARTICLE II: AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES AND THE FACILITY
LCs
    18  
SECTION 2.01. Commitment
    18  
SECTION 2.02. Making the Revolving Credit Advances
    19  
SECTION 2.03. Fees
    20  
SECTION 2.04. Termination or Reduction of the Commitments; Increase of the
Commitments
    21  
SECTION 2.05. Repayment of Credit Extensions
    21  
SECTION 2.06. Interest on Revolving Credit Advances
    22  
SECTION 2.07. Interest Rate Determination
    22  
SECTION 2.08. Optional Conversion of Revolving Credit Advances
    23  
SECTION 2.09. Prepayments of Revolving Credit Advances
    24  
SECTION 2.10. Increased Costs
    25  
SECTION 2.11. Illegality
    26  
SECTION 2.12. Payments and Computations
    27  
SECTION 2.13. Taxes
    28  
SECTION 2.14. Sharing of Payments, Etc
    31  
SECTION 2.15. Use of Proceeds
    31  
SECTION 2.16. Facility LCs
    32  
SECTION 2.17. Noteless Agreement; Evidence of Indebtedness
    35  
SECTION 2.18. Defaulting Lenders
    36  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE III: CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
    38  
SECTION 3.01. Conditions Precedent to Effectiveness of this Agreement
    38  
SECTION 3.02. Conditions Precedent to Each Credit Extension
    40  
SECTION 3.03. Determinations Under Section 3.01
    40  
 
       
ARTICLE IV: REPRESENTATIONS AND WARRANTIES
    40  
SECTION 4.01. Representations and Warranties of the Borrower
    40  
 
       
ARTICLE V: COVENANTS OF THE BORROWER
    43  
SECTION 5.01. Affirmative Covenants
    43  
SECTION 5.02. Negative Covenants
    45  
 
       
ARTICLE VI: EVENTS OF DEFAULT
    46  
SECTION 6.01. Events of Default
    46  
 
       
ARTICLE VII: THE AGENT
    48  
SECTION 7.01. Authorization and Action
    48  
SECTION 7.02. Agent’s Reliance, Etc.
    49  
SECTION 7.03. Citibank and Affiliates
    49  
SECTION 7.04. Lender Credit Decision
    49  
SECTION 7.05. Indemnification
    50  
SECTION 7.06. Successor Agent
    50  
SECTION 7.07. Co-Syndication Agents and Documentation Agent
    50  
 
       
ARTICLE VIII: MISCELLANEOUS
    51  
SECTION 8.01. Amendments, Etc.
    51  
SECTION 8.02. Notices, Etc.
    51  
SECTION 8.03. No Waiver; Remedies
    53  
SECTION 8.04. Costs and Expenses; Damage Waiver
    54  
SECTION 8.05. Right of Set-off
    55  
SECTION 8.06. Binding Effect
    56  
SECTION 8.07. Assignments, Designations and Participations
    56  
SECTION 8.08. Confidentiality
    60  
SECTION 8.09. Governing Law
    61  
SECTION 8.10. Execution in Counterparts; Integration
    61  
SECTION 8.11. Jurisdiction, Etc.
    61  
SECTION 8.12. Waiver of Jury Trial
    62  
SECTION 8.13. USA Patriot Act Notification
    62  
SECTION 8.14. Severability
    62  
SECTION 8.15. No Advisory or Fiduciary Responsibility
    62  

 

ii



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
Schedules
   
 
   
Schedule I
  - List of Applicable Lending Offices
Schedule II
  - Existing Letters of Credit
Pricing Schedule
   
 
   
Exhibits
   
 
   
Exhibit A
  - Form of Note (If Requested)
Exhibit B
  - Form of Notice of Borrowing
Exhibit C
  - Form of Assignment and Assumption
Exhibit D
  - Form of Certificate by Borrower
Exhibit E-1
  - Form of Opinion of Associate General Counsel to the Borrower
Exhibit E-2
  - Form of Opinion of Hunton & Williams LLP
Exhibit F
  - Form of Compliance Certificate
Exhibit G
  - Form of Lender Supplement
Exhibit H
  - Form of Conversion Notice
Exhibit I
  - Form of Prepayment Notice

 

i



--------------------------------------------------------------------------------



 



This AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT (this “Agreement”) dated as
of October 21, 2011 is entered into among DTE ENERGY COMPANY, a Michigan
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) listed on the signature pages
hereof, and CITIBANK, N.A. (“Citibank”), as Administrative Agent (the “Agent”)
for the Lenders (as hereinafter defined).
PRELIMINARY STATEMENT
WHEREAS, the Borrower, the lenders party thereto and Citibank, as administrative
agent, are currently party to the Three-Year Credit Agreement, dated as of
August 20, 2010 (the “Existing Credit Agreement”).
WHEREAS, the Borrower, the Lenders, the Departing Lenders (as hereinafter
defined), and the Agent have agreed (a) to enter into this Agreement in order to
(i) amend and restate the Existing Credit Agreement in its entirety;
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans to or for the benefit of the Borrower and
(b) that each Departing Lender shall cease to be a party to the Existing Credit
Agreement, as evidenced by its execution and delivery of its Departing Lender
Signature Page.
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof.
WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto hereby agree, subject to the
satisfaction of the conditions set forth in Article III, as follows:
ARTICLE I: DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 25% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

 

1



--------------------------------------------------------------------------------



 



“Agent” has the meaning specified in the recital of parties to this Agreement.
“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank with its office at 1615 Brett Road, OPS 3, New Castle, Delaware 19720,
Account No. 36852248, Attention: Charles Huester.
“Agents” means the Agent and each Co-Syndication Agent, collectively.
“Agent Parties” has the meaning specified in Section 8.02(b).
“Aggregate Outstanding Credit Exposures” means, at any time, the aggregate of
the Outstanding Credit Exposures of the Lenders.
“Anti-Money Laundering Laws” has the meaning specified in Section 4.01(p).
“Applicable LC Fee Rate” means, as of any date, the percentage rate per annum
which is applicable at such time with respect to Facility LCs as set forth in
the Pricing Schedule.
“Applicable Lending Office” means, with respect to each Lender or any LC Issuer,
such Lender’s or LC Issuer’s Domestic Lending Office in the case of a Base Rate
Advance or the issuance of any Facility LC and such Lender’s Eurodollar Lending
Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, as of any date, (i) with respect to all Base Rate
Advances, the percentage rate per annum which is applicable at such time with
respect to Base Rate Advances as set forth in the Pricing Schedule, and
(ii) with respect to all Eurodollar Rate Advances, the percentage rate per annum
which is applicable at such time with respect to Eurodollar Rate Advances as set
forth in the Pricing Schedule.
“Applicable Percentage” means, as of any date, the percentage rate per annum at
which Facility Fees are accruing on each Lender’s Commitment (without regard to
usage) at such time as set forth in the Pricing Schedule.
“Approved Fund” means any Person (other than a natural person) that (a) is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business, (b) has a combined
capital and surplus of at least $500,000,000, and (c) is administered or managed
by (x) a Lender, (y) an Affiliate of a Lender or (z) an entity or an Affiliate
of an entity that administers or manages a Lender.

 

2



--------------------------------------------------------------------------------



 



“Arrangers” means, collectively, Citigroup Global Markets Inc. and Barclays
Capital, the investment banking division of Barclays Bank PLC, in their
capacities as co-lead arrangers and joint book runners for the credit facility
evidenced by this Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
“Audited Statements” means the Consolidated balance sheets of the Borrower, DECO
and MichCon as at December 31, 2010, and the related Consolidated statements of
income and cash flows of the Borrower, DECO and MichCon for the fiscal year then
ended, accompanied by the opinion thereon of the Borrower’s, DECO’s and
MichCon’s independent public accountants.
“Bankruptcy Event” means, with respect to any Person, such Person (a) becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment or (b) has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, custodian, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that, a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Base Rate” means a fluctuating interest rate per annum equal to, for any day,
the highest of:
(a) the Prime Rate in effect on such day;
(b) the Eurodollar Rate for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%; or
(c) 1/2 of 1% per annum above the Federal Funds Rate in effect on such day.
“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.06(a)(i).

 

3



--------------------------------------------------------------------------------



 



“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type and (in the case of Eurodollar Rate Advances) having
the same Interest Period, made by each of the Lenders pursuant to Section 2.01.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or Chicago, Illinois and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market.
“Capitalization” means the sum of (a) Total Funded Debt plus (b) Consolidated
Net Worth.
“Citibank” has the meaning specified in the recital of parties to this
Agreement.
“Collateral Shortfall Amount” means, as of any date of determination, an amount
in immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of LC Obligations
at such time, less (y) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations.
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Credit Advances to, and participate in Facility LCs issued upon the
application of, the Borrower in an aggregate amount not exceeding the amount set
forth opposite such Lender’s name on Schedule I hereto or if such Lender has
entered into any Assignment and Assumption, set forth for such Lender in the
Register maintained by the Agent pursuant to Section 8.07(d), as such amount may
be modified from time to time pursuant to the terms hereof.
“Communications” has the meaning specified in Section 8.02(b).
“Confidential Information” means information that the Borrower furnishes to the
Agent or any Lender designated as confidential, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to the Agent or such Lender from a source other than the
Borrower.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Net Worth” means, as of any date of determination, the
consolidated total stockholders’ equity, including capital stock (but excluding
treasury stock and capital stock subscribed and unissued), additional paid-in
capital and retained earnings (but excluding the Excluded Pension Effects) of
the Borrower and its Subsidiaries determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------



 



“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.07 or 2.08.
“Co-Syndication Agents” means, collectively, Barclays Capital, the investment
banking division of Barclays Bank PLC, The Bank of Nova Scotia, and JPMorgan
Chase Bank, N.A., in their capacities as co-syndication agents for the credit
facility evidenced by this Agreement.
“Credit Agreements” means, collectively, this Agreement, the DECO Credit
Agreement and the MichCon Credit Agreement.
“Credit Extension” means the making of a Revolving Credit Advance or the
issuance, renewal, extension or increase of a Facility LC hereunder.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Debt or to advance or supply funds for the payment
or purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss (all such obligations under this clause (h) being
“Guaranteed Obligations”), and (i) all Debt referred to in clauses (a) through
(h) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt. See the definition of “Nonrecourse Debt” below.
“DECO” means The Detroit Edison Company, a Michigan corporation wholly owned by
the Borrower.

 

5



--------------------------------------------------------------------------------



 



“DECO Credit Agreement” means that certain Amended and Restated Five-Year Credit
Agreement, dated as of the date hereof, by and among DECO, as borrower, the
financial institutions from time to time parties thereto as lenders, and
Barclays Bank PLC, as administrative agent for the lenders, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Revolving Credit Advances, (ii) fund any portion of its participations in
Facility LCs or (iii) pay over to the Agent, any LC Issuer or any other Lender
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower, the Agent, any LC Issuer or any other Lender in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless, in
the good faith determination of the Agent, such position is based on such
Lender’s good faith determination that a condition precedent to funding a loan
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Agent, any LC Issuer or any other Lender, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Revolving
Credit Advances and participations in then outstanding Facility LCs under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Agent’s and Borrower’s receipt of such
certification, or (d) has become the subject of a Bankruptcy Event; provided
that, if a Bankruptcy Event shall have occurred with respect to a Lender solely
by reason of events relating to a parent company of such Lender, the Agent may,
in its discretion, determine that such Lender is not a “Defaulting Lender” if
and for so long as the Agent is satisfied that such Lender will continue to
perform its funding obligations hereunder.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Agent a Departing Lender Signature Page.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement to which it is a party on the
Effective Date.
“Designating Lender” has the meaning specified in Section 8.07(h).
“Disclosed Litigation” has the meaning specified in Section 4.01(f).
“Domestic Lending Office” means, with respect to any Lender or LC Issuer, the
office of such Lender or LC Issuer specified as its “Domestic Lending Office”
opposite its name on Schedule I hereto or, in the case of a Lender, in the
Assignment and Assumption pursuant to which it became a Lender, or such other
office of such Lender or LC Issuer as such Lender or LC Issuer may from time to
time specify to the Borrower and the Agent.

 

6



--------------------------------------------------------------------------------



 



“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having a combined capital and surplus of at least $500,000,000;
(iv) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof, and having a combined capital and
surplus of at least $500,000,000; (v) a commercial bank organized under the laws
of any other country that is a member of the Organization for Economic
Cooperation and Development or has concluded special lending arrangements with
the International Monetary Fund associated with its General Arrangements to
Borrow, or a political subdivision of any such country, and having a combined
capital and surplus of at least $500,000,000, so long as such bank is acting
through a branch or agency located in the United States; (vi) the central bank
of any country that is a member of the Organization for Economic Cooperation and
Development; (vii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of its business and having a combined capital and surplus
of at least $500,000,000; (viii) an Approved Fund; and (ix) any other Person
approved by the Agent and, so long as no Event of Default shall be continuing,
the Borrower, such approval not to be unreasonably withheld or delayed by either
party; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.
“Enterprises” means DTE Enterprises, Inc., a Michigan corporation wholly-owned
by the Borrower.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to the environment,
including, without limitation, (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment or natural resources, including, without limitation, those relating
to the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

 

7



--------------------------------------------------------------------------------



 



“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

 

8



--------------------------------------------------------------------------------



 



“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of the Service, or
any successor to or substitute for the Service, providing rate quotations
comparable to those currently provided on such page of the Service, as
determined by the Agent after consultation with the Borrower from time to time
for purposes of providing quotations of interest rates applicable to U.S. dollar
deposits in the London interbank market) at approximately 11:00 A.M. (London
time) two Business Days prior to the commencement of such Interest Period, as
the rate for U.S. dollar deposits with a maturity comparable to such Interest
Period, or in the event that such rate is not available at such time for any
reason, the average (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount approximately equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period, by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period, subject, however, to the provisions of Section 2.07.
“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.06(a)(ii).
“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Pension Effects” means the non-cash effects on Consolidated Net Worth
resulting from the implementation of FASB Statement of Financial Accounting
Standards No. 158, Employers’ Accounting for Defined Benefit Pension and Other
Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and
132(R), dated September 2006.
“Excluded Short-Term Debt” means Debt of MichCon or any of its Subsidiaries
having an original maturity of not more than 365 days in an aggregate amount of
not more than $450,000,000.
“Existing Credit Agreement” has the meaning specified in the preliminary
statements of this Agreement.

 

9



--------------------------------------------------------------------------------



 



“Existing Letters of Credit” has the meaning specified in Section 2.16(a).
“Facility Fee” has the meaning specified in Section 2.03(a).
“Facility LC” has the meaning specified in Section 2.16(a).
“Facility LC Application” has the meaning specified in Section 2.16(c).
“Facility LC Collateral Account” has the meaning specified in Section 2.16(i).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement, and any current or future regulations or official
interpretations thereof.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.
“Financial Officer” of any Person means the chief executive officer, president,
chief financial officer, any vice president, controller, assistant controller,
treasurer or any assistant treasurer of such Person.
“Funded Debt” means, as to any Person, without duplication: (a) all Debt of such
Person for borrowed money or which has been incurred in connection with the
acquisition of assets (excluding (i) contingent reimbursement obligations in
respect of letters of credit and bankers’ acceptances, (ii) Nonrecourse Debt,
(iii) Junior Subordinated Debt, (iv) Mandatorily Convertible Securities, and
(v) Hybrid Equity Securities), (b) all capital lease obligations of such Person
and (c) all Guaranteed Obligations of Funded Debt of other Persons.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guaranteed Obligations” has the meaning specified in clause (h) of the
definition of “Debt”.

 

10



--------------------------------------------------------------------------------



 



“Hazardous Materials” means (a) petroleum and petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
“Hybrid Equity Securities” means any securities issued by the Borrower or its
Subsidiary or a financing vehicle of the Borrower or its Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P,
Basket C equity credit by Moody’s, and 50% equity credit by Fitch and
(ii) require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Revolving Credit
Advances and all other amounts due under this Agreement.
“Identified Reports on Form 8-K” means those certain reports of the Borrower and
DECO on Form 8-K filed or furnished with the Securities and Exchange Commission
on (a) February 9, 2011, February 11, 2011, February 22, 2011, March 11, 2011,
March 18, 2011, March 28, 2011, April 27, 2011, May 10, 2011 (two filings),
May 16, 2011, June 1, 2011, June 28, 2011, July 28, 2011, August 9, 2011,
August 10, 2011, August 26, 2011 and September 2, 2011, with respect to the
Borrower, and (b) February 9, 2011, February 22, 2011, March 11, 2011, March 28,
2011, April 27, 2011, May 16, 2011, June 1, 2011, June 28, 2011, July 28, 2011,
August 26, 2011 and September 2, 2011, with respect to DECO.
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
(i) the Borrower may not select any Interest Period that ends after the
Termination Date then in effect;

 

11



--------------------------------------------------------------------------------



 



(ii) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(iv) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Junior Subordinated Debt” means (a) subordinated junior deferrable interest
debentures of the Borrower, DECO, Enterprises or MichCon, (b) the related
preferred securities, if applicable, of Subsidiaries of the Borrower and (c) the
related subordinated guarantees, if applicable, of the Borrower, DECO,
Enterprises or MichCon, in each case, from time to time outstanding.
“LC Commitment” has the meaning specified in Section 2.16(a).
“LC Fee” has the meaning specified in Section 2.03(c).
“LC Issuer” means Barclays Bank PLC, Citibank, JPMorgan Chase Bank, N.A., Bank
of America, N.A., The Royal Bank of Scotland plc and The Bank of Nova Scotia
(or, in each case, any subsidiary or Affiliate thereof designated thereby), in
each case, in its capacity as issuer of Facility LCs hereunder.
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time;
provided that, with respect to any Facility LC that, by its terms or the terms
of any Facility LC Application related thereto, provides for one or more
automatic increases in the stated amount thereof, the stated amount of such
Facility LC shall be deemed to be the maximum stated amount of such Facility LC
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time, plus (ii) the aggregate unpaid amount at such
time of all Reimbursement Obligations.
“LC Payment Date” has the meaning specified in Section 2.16(d).
“Lender Supplement” has the meaning specified in Section 2.04(c).

 

12



--------------------------------------------------------------------------------



 



“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07(a), (b) and (c). For the avoidance of doubt, the
term “Lenders” excludes Departing Lenders.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means this Agreement, the Facility LC Applications and the
Notes.
“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower or its Subsidiary, so long as
the terms of such securities require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case prior to at least 91 days
after the later of the termination of the Commitments and the repayment in full
of the Revolving Credit Advances and all other amounts due under this Agreement.
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole, or (b) the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party.
“MichCon” means Michigan Consolidated Gas Company, a Michigan corporation,
wholly owned (indirectly) by the Borrower.
“MichCon Credit Agreement” means that certain Amended and Restated Five-Year
Credit Agreement, dated as of the date hereof, among MichCon, as borrower, the
financial institutions from time to time parties thereto as lenders, and
JPMorgan Chase Bank, N.A., as administrative agent for the lenders, as amended,
restated, supplemented or otherwise modified from time to time.
“Modify” and “Modification” have the respective meanings specified in
Section 2.16(a).
“Moody’s” means Moody’s Investors Service, Inc.
“Moody’s Rating” is defined in the Pricing Schedule.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

13



--------------------------------------------------------------------------------



 



“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
“Nonrecourse Debt” means Debt of the Borrower or any of its Subsidiaries in
respect of which no recourse may be had by the creditors under such Debt against
the Borrower or such Subsidiary in its individual capacity or against the assets
of the Borrower or such Subsidiary, other than (a) to assets which were
purchased or refinanced by the Borrower or such Subsidiary with the proceeds of
such Debt, (b) to the proceeds of such assets, or (c) if such assets are held by
a Subsidiary formed solely for such purpose, to such Subsidiary or the equity
interests in such Subsidiary; provided that, for purposes of clarity, it is
understood that Securitization Bonds shall constitute Nonrecourse Debt for all
purposes of the Loan Documents, except to the extent (and only to the extent) of
any claims made against DECO in respect of its indemnification obligations
relating to such Securitization Bonds.
“Note” has the meaning specified in Section 2.17.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
Revolving Credit Advances, all Reimbursement Obligations, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Borrower to the Lenders or to any Lender, the Agent, any LC Issuer or any
indemnified party arising under the Loan Documents.
“OFAC” has the meaning specified in Section 4.01(o).
“Other Taxes” has the meaning specified in Section 2.13(b).
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Credit Advances outstanding
at such time, plus (ii) an amount equal to its Pro Rata Share of the LC
Obligations at such time.
“Participant Register” has the meaning specified in Section 8.07(e).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

14



--------------------------------------------------------------------------------



 



“Platform” has the meaning specified in Section 8.02(b).
“Pricing Schedule” means the Pricing Schedule identifying the Applicable Margin,
the Applicable Percentage and the Applicable LC Fee Rate attached hereto
identified as such.
“Prime Rate” means the rate of interest per annum established by Citibank in New
York, New York, from time to time, as Citibank’s prime rate or base rate.
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the aggregate of all the Lenders’ Commitments; provided that, in the case of
Section 2.18 when a Defaulting Lender shall exist (other than, for purposes of
clarity, a Lender that is attempting to cure its “Defaulting Lender” status
pursuant to the last sentence of Section 2.18), “Pro Rata Share” shall mean a
portion equal to a fraction the numerator of which is such Lender’s Commitment
and the denominator of which is the aggregate of all the Lender’s Commitments
(disregarding any such Defaulting Lender’s Commitment). If the Commitment has
terminated or expired, the Pro Rata Shares shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.
“Reference Banks” means Citibank, Barclays Bank PLC, JPMorgan Chase Bank, N.A.
and their respective successors.
“Register” has the meaning specified in Section 8.07(d).
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.16 to reimburse the applicable
LC Issuer for amounts paid by such LC Issuer in respect of any one or more
drawings under Facility LCs issued by such LC Issuer.
“Required Lenders” means, subject to Section 2.18, at any time, Lenders owed
more than fifty percent (50%) of the Aggregate Outstanding Credit Exposures at
such time, or, if the Aggregate Outstanding Credit Exposures is zero, Lenders
having more than fifty percent (50%) of the Commitments.
“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Borrowing, and refers to a Base Rate Advance or a Eurodollar Rate Advance
(each of which shall be a “Type” of Revolving Credit Advance).
“S&P” means Standard & Poor’s Ratings Services, a Standard &Poor’s Financial
Services LLC business, and any successor thereto.
“S&P Rating” is defined in the Pricing Schedule.

 

15



--------------------------------------------------------------------------------



 



“SEC Reports” means the following reports and financial statements:
(i) the Borrower’s and DECO’s Annual Reports on Form 10-K for the year ended
December 31, 2010, as filed with or sent to the Securities and Exchange
Commission, including the Audited Statements of the Borrower and DECO,
respectively;
(ii) the Borrower’s and DECO’s Quarterly Reports on Form 10-Q for the quarters
ended March 31, 2011 and June 30, 2011, in each case, as filed with or sent to
the Securities and Exchange Commission; and
(iii) the Identified Reports on Form 8-K, including therein the Audited
Statements of MichCon.
“Service” means Reuters Monitor Money Rate Service.
“Securitization Bonds” means Debt of one or more Securitization SPEs, issued
pursuant to The Customer Choice and Electricity Reliability Act, Act No. 142,
Public Acts of Michigan, 2000, as the same may be amended from time to time.
“Securitization SPE” means an entity established or to be established directly
or indirectly by the Borrower for the purpose of issuing Securitization Bonds
and includes The Detroit Edison Securitization Funding LLC, a limited liability
company organized under the laws of the State of Michigan.
“Significant Subsidiary” means (i) DECO, Enterprises and MichCon, and (ii) any
other Subsidiary of the Borrower (A) the total assets (after intercompany
eliminations) of which exceed 30% of the total assets of the Borrower and its
Subsidiaries or (B) the net worth of which exceeds 30% of the Consolidated Net
Worth, in each case as shown on the audited Consolidated financial statements of
the Borrower as of the end of the fiscal year immediately preceding the date of
determination.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
“SPV” has the meaning specified in Section 8.07(h).
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.

 

16



--------------------------------------------------------------------------------



 



“Taxes” has the meaning specified in Section 2.13(a).
“Terminating Agreements” means, collectively, (a) that certain Amended and
Restated Two-Year Credit Agreement, dated as of August 20, 2010, by and among
Borrower, the financial institutions from time to time parties thereto as
lenders, Citibank, as Administrative Agent, and Barclays Bank PLC, The Bank of
Nova Scotia, and JPMorgan Chase Bank, N.A., as Co-Syndication Agents, as
amended, restated, supplemented or otherwise modified from time to time,
(b) that certain Amended and Restated Two-Year Credit Agreement, dated as of
August 20, 2010, by and among DECO, as borrower, the financial institutions from
time to time parties thereto as lenders, Barclays Bank PLC, as Administrative
Agent, and Citibank, The Royal Bank of Scotland plc and JPMorgan Chase Bank,
N.A., as Co-Syndication Agents, as amended, restated, supplemented or otherwise
modified from time to time, and (c) that certain Amended and Restated Two-Year
Credit Agreement, dated as of August 20, 2010, by and among MichCon, as
borrower, the financial institutions from time to time parties thereto as
lenders, JPMorgan Chase Bank, N.A., as Administrative Agent, and Barclays Bank
PLC, Bank of America, N.A. and Citibank, as Co-Syndication Agents, as amended,
restated, supplemented or otherwise modified from time to time.
“Termination Date” means the earlier of (a) October 21, 2016, and (b) the date
of termination in whole of the Commitments pursuant to Section 2.04 or 6.01.
“Total Funded Debt” means all Funded Debt of the Borrower and its Consolidated
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.
SECTION 1.03. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to any election under Accounting Standards Codification 825-10-25
(formerly referred to as Statement of Financial Accounting Standards 159) (or
any other Financial Accounting Standard having a similar result or effect) to
value any Debt or other liabilities of the Borrower or any of its Subsidiaries
at “fair value”, as defined therein.

 

17



--------------------------------------------------------------------------------



 



SECTION 1.04. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 3.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All loans made and
obligations incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Obligations under (and shall be governed
by the terms of) this Agreement and the other Loan Documents. Without limiting
the foregoing, upon the effectiveness hereof: (a) all references in the “Loan
Documents” (as defined in the Existing Credit Agreement) to the “Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Agent, this Agreement and the Loan Documents, (b) all obligations constituting
“Obligations” with any Lender or any Affiliate of any Lender which are
outstanding on the Effective Date shall continue as Obligations under this
Agreement and the other Loan Documents, (c) the Agent shall make such
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit and loan exposure under the Existing Credit Agreement as are
necessary in order that each such Lender’s outstanding Revolving Credit Advances
hereunder reflect such Lender’s Pro Rata Share of the outstanding aggregate
Revolving Credit Advances on the Effective Date, (d) the Existing Revolving
Credit Advances (as defined in Section 2.01) of each Departing Lender shall be
repaid in full (accompanied by any accrued and unpaid interest and fees
thereon), each Departing Lender’s “Commitment” under the Existing Credit
Agreement shall be terminated and each Departing Lender shall not be a Lender
hereunder, and (e) the Borrower hereby agrees to compensate each Lender
(including each Departing Lender) for any and all losses, costs and expenses
incurred by such Lender in connection with the sale and assignment of any
Eurodollar Rate Advances (including the “Eurodollar Rate Advances” under the
Existing Credit Agreement) and such reallocation described above, in each case
on the terms and in the manner set forth in Section 8.04(c) hereof.
ARTICLE II: AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES AND THE FACILITY
LCs
SECTION 2.01. Commitment. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, (i) to make Revolving Credit Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date and (ii) to participate in Facility
LCs issued upon the request of the Borrower from time to time; provided that,
after giving effect to the making of each such Revolving Credit Advance and the
issuance of each such Facility LC, such Lender’s Outstanding Credit Exposure
shall not exceed its Commitment. Each Borrowing shall be in an aggregate amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof, or the
remaining balance of Commitments available for a Borrowing, if such balance is
less than $5,000,000, and shall consist of Revolving Credit Advances of the same
Type made on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, the Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.09 and reborrow
under this Section 2.01. Each LC Issuer will issue Facility LCs hereunder on the
terms and conditions set forth in Section 2.16.

 

18



--------------------------------------------------------------------------------



 



SECTION 2.02. Making the Revolving Credit Advances. (a) Each Borrowing shall be
made on notice, given not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or 10:00 A.M. (New York City
time) on the Business Day of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
to each Lender prompt notice thereof by telecopier or telex. Each such notice of
a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing signed by a Financial Officer in substantially the form
of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Revolving Credit Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Revolving Credit Advance and (v) wire transfer instructions. Each Lender shall,
before 12:00 noon (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower as specified in the Notice of Borrowing.
(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07 or 2.11(a) and (ii) at no time shall the aggregate number of all
Borrowings comprising Eurodollar Rate Advances outstanding hereunder be greater
than ten.
(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Borrowing when such Revolving
Credit Advance, as a result of such failure, is not made on such date.

 

19



--------------------------------------------------------------------------------



 



(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Revolving Credit Advances comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Credit Advance as part of such Borrowing for
purposes of this Agreement.
(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Credit Advance on the date
of such Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Borrowing.
SECTION 2.03. Fees.
(a) Facility Fee. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee (the “Facility Fee”) on the aggregate amount of such
Lender’s Commitment from the date hereof in the case of each Initial Lender and
from the effective date specified in the Assignment and Assumption pursuant to
which it became a Lender in the case of each other Lender until all of the
Obligations have been paid in full and the Commitments under this Agreement have
been terminated at a rate per annum equal to the Applicable Percentage in effect
from time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December, and on the Termination Date.
(b) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.
(c) LC Fees. The Borrower shall pay to the Agent, for the account of the Lenders
ratably in accordance with their respective Pro Rata Shares, a per annum letter
of credit fee equal to the Applicable LC Fee Rate multiplied by the average
daily undrawn stated amounts under the Facility LCs, such fee to be payable in
arrears quarterly on the last Business Day of each March, June, September and
December, and on the Termination Date (each such fee described in this sentence
an “LC Fee”). The Borrower shall also pay to the applicable LC Issuer for its
own account (x) a fronting fee in an amount and payable at such times as is
agreed upon between such LC Issuer and the Borrower, and (y) documentary and
processing charges in connection with the issuance or Modification of and draws
under Facility LCs in accordance with such LC Issuer’s standard schedule for
such charges as in effect from time to time.

 

20



--------------------------------------------------------------------------------



 



SECTION 2.04. Termination or Reduction of the Commitments; Increase of the
Commitments. (a) The Commitments shall be automatically terminated on the
Termination Date.
(b) The Borrower shall have the right, upon at least three Business Days’ notice
to the Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof, or the remaining balance, if less than
$5,000,000. Once terminated, a Commitment or portion thereof may not be
reinstated.
(c) At any time prior to the Termination Date the Borrower may, on the terms set
forth below, request that the Commitments hereunder be increased; provided,
however, that (i) an increase in the Commitments hereunder may only be made at a
time when no Default shall have occurred and be continuing, (ii) the
“Commitments” under each of the DECO Credit Agreement and the MichCon Credit
Agreement (as such term is defined in each of the respective Credit Agreements)
must be simultaneously increased by a ratable portion (in proportion to the
aggregate “Commitments” under each such Credit Agreement (as such term is
defined in each of the respective Credit Agreements)) pursuant to and in
accordance with Section 2.04(c) of each thereof, and (iii) in no event shall the
aggregate “Commitments” under all Credit Agreements (as such term is defined in
each of the respective Credit Agreements) (x) exceed $2,000,000,000, or (y) be
increased pursuant to Section 2.04(c) of each Credit Agreement by an aggregate
amount in excess of $200,000,000. In the event of such a requested increase in
the Commitments, any Lender or other financial institution which the Borrower
and the Agent invite to become a Lender or to increase its Commitment may set
the amount of its Commitment at a level agreed to by the Borrower, the Agent and
the LC Issuers. In the event that the Borrower and one or more of the Lenders
(or other financial institutions) shall agree upon such an increase in the
Commitments (i) the Borrower, the Agent, the LC Issuers and each Lender or other
financial institution increasing its Commitment or extending a new Commitment
shall enter into a supplement to this Agreement (each, a “Lender Supplement”)
substantially in the form of Exhibit G setting forth, among other things, the
amount of the increased Commitment of such Lender or the new Commitment of such
other financial institution, as applicable, and (ii) the Borrower shall furnish,
if requested, new or amended and restated Notes, as applicable, to each
financial institution that is extending a new Commitment and each Lender that is
increasing its Commitment. No such Lender Supplement shall require the approval
or consent of any Lender whose Commitment is not being increased; provided,
however, that the consent of each of the LC Issuers shall be required to such
Lender Supplement (which consent may be given or withheld in the sole discretion
of the LC Issuers). Upon the execution and delivery of such Lender Supplements
as provided above and the occurrence of the “Effective Date” specified therein,
and upon satisfaction of such other conditions as the Agent may reasonably
specify, the financial institutions that are extending new Commitments and the
Lenders that are increasing their Commitments (including, without limitation,
the Agent administering the reallocation of the Aggregate Outstanding Credit
Exposures ratably among the Lenders after giving effect to each such increase in
the Commitments, and the delivery of certificates, evidence of corporate
authority and legal opinions on behalf of the Borrower), this Agreement shall be
deemed to be amended accordingly.
SECTION 2.05. Repayment of Credit Extensions. The Borrower shall repay to the
Agent for the ratable account of the Lenders on the Termination Date the
Aggregate Outstanding Credit Exposures and all other unpaid Obligations.

 

21



--------------------------------------------------------------------------------



 



SECTION 2.06. Interest on Revolving Credit Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance owing to each Lender from the date of such Revolving Credit
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.
(ii) Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.
(b) Default Interest. (i) Upon the occurrence and during the continuance of an
Event of Default, (x) the Borrower shall pay interest on the unpaid principal
amount of each Revolving Credit Advance owing to each Lender, payable in arrears
on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Revolving Credit Advance pursuant to clause (a)(i) or (a)(ii) above and
(y) the LC Fee shall be increased by 2% per annum, and (ii) the Borrower shall
pay, to the fullest extent permitted by law, interest on the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above.
SECTION 2.07. Interest Rate Determination. (a) If applicable, each Reference
Bank agrees to furnish to the Agent timely information for the purpose of
determining each Eurodollar Rate. If any one or more of the Reference Banks
shall not furnish such timely information to the Agent for the purpose of
determining any such interest rate, the Agent shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks.
The Agent shall give prompt notice to the Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.06(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.06(a)(ii).
(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Eurodollar Rate Advances will not adequately reflect the cost to such Required
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Revolving Credit Advances into, Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist.

 

22



--------------------------------------------------------------------------------



 



(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Eurodollar Rate Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Eurodollar Rate Advances
shall automatically Convert into Base Rate Advances.
(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Revolving Credit Advances into,
Eurodollar Rate Advances shall be suspended.
(f) If the Service is not available or a rate does not timely appear on the
Service and fewer than two Reference Banks furnish timely information to the
Agent for determining the Eurodollar Rate for any Eurodollar Rate Advances:
(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,
(ii) with respect to Eurodollar Rate Advances, each such Eurodollar Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance (or if such Advance is then a Base
Rate Advance, will continue as a Base Rate Advance), and
(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
SECTION 2.08. Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11(a), Convert
all Revolving Credit Advances of one Type comprising the same Borrowing into
Revolving Credit Advances of the other Type (it being understood that such
Conversion of a Revolving Credit Advance or of its Interest Period does not
constitute a repayment or prepayment of such Revolving Credit Advance);
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b) and no Conversion of any Revolving Credit Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion shall be substantially in the form of Exhibit H
hereto, and shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for each such Eurodollar Rate Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

 

23



--------------------------------------------------------------------------------



 



SECTION 2.09. Prepayments of Revolving Credit Advances. (a) Optional Prepayment.
The Borrower may on any Business Day, upon notice given to the Agent
substantially in the form of Exhibit I hereto, not later than 11:00 A.M. (New
York City time), (i) on the same day for Base Rate Advances and (ii) on the
third Business Day prior to the prepayment in the case of Eurodollar Rate
Advances stating the proposed date and aggregate principal amount of the
prepayment (and if such notice is given the Borrower shall) prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Borrowing in whole or ratably in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid; provided,
however, that (x) each partial prepayment shall be in an aggregate principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof, or
the remaining balance, if less than $5,000,000, and (y) in the event of any such
prepayment of a Eurodollar Rate Advance, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 8.04(c).
(b) Mandatory Prepayment. The Borrower shall, upon five Business Days’ notice
from the Agent given at the request or with the consent of the Required Lenders,
pay to the Agent the Collateral Shortfall Amount at such time, which funds shall
be held in the Facility LC Collateral Account, and prepay the Aggregate
Outstanding Credit Exposures (other than the undrawn stated amount under all
Facility LCs outstanding at such time) plus all interest thereon and all other
amounts payable hereunder or under the Notes, in the event that any Person or
two or more Persons acting in concert shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Stock of the Borrower (or other securities convertible into such Voting Stock)
representing 30% or more of the combined voting power of all Voting Stock of the
Borrower. If at any time subsequent to the foregoing payment of the Collateral
Shortfall Amount, the Agent determines that the Collateral Shortfall Amount at
such time is greater than zero, the Agent may make demand on the Borrower to
pay, and the Borrower will, forthwith upon such demand and without any further
notice or act, pay to the Agent the Collateral Shortfall Amount at such time,
which funds shall be deposited in the Facility LC Collateral Account. The Agent
may at any time or from time to time after funds are deposited in the Facility
LC Collateral Account, apply such funds to the payment of the Obligations and
any other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuers under the Loan Documents. Neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account pursuant to this Section 2.09(b); provided, however, that after all of
the Obligations have been indefeasibly paid in full and the aggregate
Commitments have been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

 

24



--------------------------------------------------------------------------------



 



SECTION 2.10. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Person of agreeing to make or making, funding or
maintaining Revolving Credit Advances or participating in any Facility LC
hereunder, including as a result of any tax, levy, impost, deduction, fee,
assessment, duty, charge or withholding, and all liabilities with respect
thereto, imposed on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, excluding for purposes of this Section 2.10 any such
increased costs resulting from Taxes, amounts excluded from Taxes pursuant to
Section 2.13, and Other Taxes, then the Borrower shall from time to time, upon
demand by such Person (with a copy of such demand to the Agent), pay to the
Agent on its own account or for the account of such Person, as applicable,
additional amounts sufficient to compensate such Person, for such increased
cost. A certificate as to the amount of such increased cost, submitted to the
Borrower and the Agent by such Person, shall be conclusive and binding for all
purposes, absent manifest error.
(b) If any Lender or LC Issuer determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or such LC Issuer or any corporation controlling such Lender or such LC
Issuer, as applicable, and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder or to
participate in Facility LCs hereunder and other commitments of this type or such
LC Issuer’s issuance of Facility LCs hereunder, then, upon demand by such Lender
or such LC Issuer, as applicable, (with a copy of such demand to the Agent), the
Borrower shall pay to the Agent for the account of such Lender or such LC
Issuer, as applicable, from time to time as specified by such Lender or such LC
Issuer, as applicable, additional amounts sufficient to compensate such Lender
or such LC Issuer, as applicable, or such corporation in the light of such
circumstances, to the extent that such Lender or such LC Issuer, as applicable,
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder or to participate in Facility LCs
hereunder or such LC Issuer’s agreement to issue Facility LCs hereunder. A
certificate as to such amounts submitted to the Borrower and the Agent by such
Lender or such LC Issuer, as applicable, shall be conclusive and binding for all
purposes, absent manifest error.
(c) In the event that a Lender demands payment from the Borrower for amounts
owing pursuant to subsection (a) or (b) of this Section 2.10, the Borrower may,
upon payment of such amounts and subject to the requirements of Sections 8.04
and 8.07, substitute for such Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall assume the
Commitments of such Lender and purchase the Outstanding Credit Exposures held by
such Lender in accordance with Section 8.07, provided, however, that (i) no
Default shall have occurred and be continuing, (ii) the Borrower shall have
satisfied all of its obligations in connection with the Loan Documents with
respect to such Lender, and (iii) if such assignee is not a Lender, (A) such
assignee is acceptable to the Agent and (B) the Borrower shall have paid the
Agent a $3,500 administrative fee.

 

25



--------------------------------------------------------------------------------



 



(d) If any Lender requests compensation under this Section 2.10, then such
Lender shall, if requested by the Borrower, use reasonable efforts to designate
a different Applicable Lending Office for funding or booking its Revolving
Credit Advances hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.10 in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(e) For purposes of this Section 2.10, and notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, requirements, guidelines and directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been enacted, adopted and issued after the date hereof, regardless of the
date enacted, adopted, issued or implemented.
(f) Failure or delay on the part of any Lender or LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such LC Issuer’s right to demand such compensation; provided that,
the Borrower shall not be required to compensate a Lender or LC Issuer pursuant
to this Section for any increased costs incurred more than 270 days prior to the
date that such Lender or such LC Issuer, as the case may be, notifies the
Borrower of the circumstances giving rise to such increased costs and of such
Lender’s or such LC Issuer’s intention to claim compensation therefor; provided
further that, if the circumstance giving rise to such increased costs is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.11. Illegality.
(a) Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Governmental Authority asserts that it is unlawful, for any Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance or a Revolving Credit Advance that
bears interest at the rate set forth in Section 2.06(a)(i), as the case may be,
and (ii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

 

26



--------------------------------------------------------------------------------



 



(b) If a Conversion occurs or the obligation of the Lenders to make Eurodollar
Rate Advances or to Convert Revolving Credit Advances into Eurodollar Rate
Advances is suspended, in each case, pursuant to Section 2.11(a), then the
Lender causing such Conversion and/or suspension shall use reasonable efforts to
designate a different Applicable Lending Office for funding or booking its
Revolving Credit Advances hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would reinstate the Lenders’
obligations to make Eurodollar Rate Advances and to Convert Revolving Credit
Advances into Eurodollar Rate Advances and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
SECTION 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes not later than 11:00 A.M. (New York City
time) on the day when due in U.S. dollars to the Agent at the Agent’s Account in
same day funds and without set off, deduction or counterclaim other than
deductions on account of taxes. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest, Facility
Fees or LC Fees ratably (other than amounts payable pursuant to Section 2.10,
2.13 or 8.04(c)) to the Lenders and the LC Issuers, as applicable, for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender or LC Issuer to such
Lender or LC Issuer for the account of its Applicable Lending Office, in each
case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Assumption, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b) The Borrower hereby authorizes each Lender and each LC Issuer, if and to the
extent payment owed to such Lender or LC Issuer is not made when due hereunder
or under the Note held by such Lender or LC Issuer, to charge from time to time
against any or all of the Borrower’s accounts with such Lender or LC Issuer any
amount so due.
(c) All computations of interest based on the Base Rate, when such computations
of the Base Rate are based on the Prime Rate, shall be made by the Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Base Rate (other than such computations of the Base Rate
that are based on the Prime Rate), of interest based on the Eurodollar Rate, of
the Facility Fees and of the LC Fees shall be made by the Agent on the basis of
a year of 360 days, in each case, for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, such Facility Fees or such LC Fees are payable. Each determination by
the Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

27



--------------------------------------------------------------------------------



 



(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, Facility Fee or LC Fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders or the LC Issuers hereunder that
the Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender or
LC Issuer, as applicable, on such due date an amount equal to the amount then
due such Lender or LC Issuer. If and to the extent the Borrower shall not have
so made such payment in full to the Agent, each Lender or LC Issuer, as
applicable, shall repay to the Agent forthwith on demand such amount distributed
to such Lender or LC Issuer together with interest thereon, for each day from
the date such amount is distributed to such Lender or LC Issuer until the date
such Lender or LC Issuer repays such amount to the Agent, at the Federal Funds
Rate.
SECTION 2.13. Taxes. (a) Subject to the exclusions set forth below in this
Section 2.13(a) and, if applicable, compliance with Section 2.13(e), any and all
payments by the Borrower hereunder or under the Notes shall be made, in
accordance with Section 2.12, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, fees, assessments,
duties, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender, each LC Issuer and the Agent, (i) any and
all present or future taxes, levies, imposts, deductions, fees, assessments,
duties, charges or withholdings imposed on its net income, and franchise taxes
imposed on it in lieu of net income taxes, (x) by the jurisdiction under the
laws of which such Lender, such LC Issuer or the Agent (as the case may be) is
organized or any political subdivision thereof and (y), in the case of each
Lender and each LC Issuer, by the jurisdiction of such Lender’s or such LC
Issuer’s Applicable Lending Office or any political subdivision thereof and
(ii) any United States withholding taxes imposed by FATCA (all such non-excluded
taxes, levies, imposts, deductions, fees, assessments, duties, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”). Notwithstanding the above, if the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note to any Lender, any LC Issuer or the
Agent, the Borrower will so deduct and (i) the sum payable shall be increased as
may be necessary so that after making all such deductions on account of Taxes
(including deductions on account of Taxes applicable to additional sums payable
under this Section 2.13) such Lender, such LC Issuer or the Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
(b) The Borrower agrees to pay any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or under the Notes or from the execution, delivery or
registration of this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

 

28



--------------------------------------------------------------------------------



 



(c) Without duplication of the Borrower’s payment obligations on account of
Taxes or Other Taxes pursuant to Sections 2.13(a) and (b), the Borrower shall
indemnify each Lender, each LC Issuer and the Agent for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes imposed by any
jurisdiction on amounts payable under this Section 2.13) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender,
such LC Issuer or the Agent (as the case may be) makes written demand therefor.
(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing payment thereof. In the case of any
payment hereunder or under the Notes by or on behalf of the Borrower through an
account or branch outside the United States or by or on behalf of the Borrower
by a payor that is not a United States person, if the Borrower determines that
no Taxes are payable in respect thereof, the Borrower shall furnish, or shall
cause such payor to furnish, to the Agent, at such address, an opinion of
counsel acceptable to the Agent stating that such payment is exempt from Taxes.
For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Agent and the Borrower with two original Internal Revenue Service
Form W-8BEN or W-8ECI, as appropriate, or any successor or other form prescribed
by the Internal Revenue Service, certifying that such Lender is exempt from
United States withholding tax on payments pursuant to this Agreement or the
Notes. If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
Form W-8BEN or W-8ECI, that the Lender reasonably considers to be confidential,
the Lender shall give notice thereof to the Borrower and shall not be obligated
to include in such form or document such confidential information; however, such
a Lender will not be entitled to any payment or indemnification on account of
any Taxes imposed by the United States.
(f) If a payment made to a Lender hereunder would be subject to United States
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

29



--------------------------------------------------------------------------------



 



(g) Notwithstanding any provision to the contrary in this Agreement, the
Borrower will not be obligated to make payments on account of or indemnify the
Lenders, the LC Issuers or the Agents for any present or future taxes, levies,
imposts, deductions, fees, assessments, duties, charges or withholdings, and all
liabilities with respect thereto, or any present or future stamp or other
documentary taxes or property taxes, charges or similar levies that are neither
Taxes nor Other Taxes.
(h) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.13(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.13(a) or (c) with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.
(i) In the event that a Lender demands payment from the Borrower for amounts
owing pursuant to subsection (a) or (b) of this Section 2.13, the Borrower may,
upon payment of such amounts and subject to the requirements of Sections 8.04
and 8.07, substitute for such Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall assume the
Commitments of such Lender and purchase the Outstanding Credit Exposures held by
such Lender in accordance with Section 8.07, provided, however, that (i) no
Default shall have occurred and be continuing, (ii) the Borrower shall have
satisfied all of its obligations in connection with the Loan Documents with
respect to such Lender, and (iii) if such assignee is not a Lender, (A) such
assignee is acceptable to the Agent and (B) the Borrower shall have paid the
Agent a $3,500 administrative fee.
(j) Notwithstanding any provision to the contrary in this Agreement, in the
event that a Lender that is not an Initial Lender and who purchased its interest
in this Agreement without the consent of the Borrower pursuant to
Section 8.07(a), seeks (i) payment of additional amounts pursuant to
Section 2.13(a), (ii) payment of Other Taxes pursuant to Section 2.13(b), or
(iii) indemnification for Taxes or Other Taxes pursuant to Section 2.13(c), the
amount of any such payment or indemnification will be no greater than what it
would have been had the Initial Lender not transferred, assigned or sold its
interest in this Agreement.
(k) If the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to this
Section 2.13, then such Lender shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Revolving Credit
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to this Section 2.13 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

30



--------------------------------------------------------------------------------



 



(l) Each Lender shall severally indemnify the Agent for any taxes, levies,
imposts, deductions, fees, assessments, duties, charges or withholdings, and all
liabilities with respect thereto, (but, in the case of any Taxes or Other Taxes,
only to the extent that the Borrower has not already indemnified the Agent for
such Taxes or Other Taxes and without limiting the obligation of the Borrower to
do so) attributable to such Lender that are paid or payable by the Agent in
connection with this Agreement and any reasonable expenses arising therefrom or
with respect thereto, whether or not such amounts were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.13(l) shall be paid within 30 days after the Agent delivers to
the applicable Lender a certificate stating the amount so paid or payable by the
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.
SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Outstanding Credit Exposures owing to it (other
than pursuant to Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share
of payments on account of the Aggregate Outstanding Credit Exposures obtained by
all of the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Aggregate Outstanding Credit Exposures owing to them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
SECTION 2.15. Use of Proceeds. The proceeds of the Revolving Credit Advances
shall be available and Facility LCs shall be issued hereunder (and the Borrower
agrees that it shall use such proceeds and Facility LCs) solely for refinancing
Debt of the Borrower under the Existing Credit Agreement (if any), and for
general corporate purposes, including commercial paper liquidity, of the
Borrower and its Subsidiaries.

 

31



--------------------------------------------------------------------------------



 



SECTION 2.16. Facility LCs.
(a) Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit for the account of
the Borrower and for the benefit of the Borrower or any Subsidiary of the
Borrower (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify”, and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Termination Date upon the request of the Borrower; provided
that immediately after each such Facility LC is issued or Modified, (i) the
aggregate amount of the outstanding LC Obligations plus the aggregate amount, if
any, by which the stated amount of all outstanding Facility LCs may by their
terms or the terms of any Facility LC Applications be automatically increased
shall not exceed $500,000,000 (the “LC Commitment”), (ii) the Aggregate
Outstanding Credit Exposures shall not exceed the aggregate of all the
Commitments and (iii) unless such LC Issuer shall otherwise consent thereto, the
aggregate stated amount of all outstanding Facility LCs issued by such LC Issuer
shall not exceed 1/6 of the LC Commitment. No Facility LC shall have an expiry
date later than the earlier of (x) the fifth Business Day prior to the
Termination Date and (y) one year after its issuance; provided that any Facility
LC with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referenced in
clause (x) above). Subject to the terms and conditions hereof (other than the
notice required pursuant to Section 2.16(c) below, which shall be deemed
satisfied by the attached Schedule II), from and after the Effective Date, each
of the letters of credit identified in Schedule II hereto (the “Existing Letters
of Credit”) and issued for the account of the Borrower or for the account of any
Subsidiary of the Borrower shall be deemed to be Facility LCs issued pursuant to
this Agreement, and any reference in this Agreement to the “issuance” of a
Facility LC (or “issue” or other references to forms of such verb in this
context) shall include the deemed issuance provided hereby.
(b) Participations. Upon the issuance or Modification by any LC Issuer of a
Facility LC in accordance with this Section 2.16 (including, from and after the
Effective Date, each of the Existing Letters of Credit), any LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from any LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
(c) Notice. Subject to Section 2.16(a), the Borrower shall give any LC Issuer
and the Agent notice prior to 11:00 a.m. (New York City time) at least five
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the Agent shall promptly
notify each Lender of the contents thereof and of the amount of such Lender’s
participation in such proposed Facility LC. The issuance or Modification by any
LC Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Article III (the satisfaction of which such LC Issuer shall have no
duty to ascertain), be subject to the conditions precedent that such Facility LC
shall be satisfactory to such LC Issuer and that the Borrower shall have
executed and delivered such application agreement and/or such other instruments
and agreements relating to such Facility LC as such LC Issuer shall have
reasonably requested (each, a “Facility LC Application”). In the event of any
conflict between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

 

32



--------------------------------------------------------------------------------



 



(d) Administration; Reimbursement by Lenders. Upon receipt from the beneficiary
of any Facility LC of any demand for payment under such Facility LC, the
applicable LC Issuer shall notify the Agent and the Agent shall promptly notify
the Borrower and each other Lender as to the amount to be paid by such LC Issuer
as a result of such demand and the proposed payment date (the “LC Payment
Date”). The responsibility of such LC Issuer to the Borrower and each Lender
shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. Each LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs issued by such LC Issuer as it does with
respect to letters of credit in which no participations are granted, it being
understood that each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Default or any condition precedent
whatsoever to reimburse such LC Issuer on demand for (i) such Lender’s Pro Rata
Share of the amount of each payment made by such LC Issuer under each Facility
LC issued by such LC Issuer to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.16(e) below, plus (ii) interest on the foregoing
amount to be reimbursed by such Lender, for each day from the date of such LC
Issuer’s demand for such reimbursement (or, if such demand is made after
11:00 a.m. (New York City time) on such date, from the next succeeding Business
Day) to the date on which such Lender pays the amount to be reimbursed by it, at
a rate of interest per annum equal to the Federal Funds Rate for the first three
days and, thereafter, at a rate of interest equal to the rate applicable to
Eurodollar Rate Advances.
(e) Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC issued by such LC Issuer, without presentment,
demand, protest or other formalities of any kind; provided that neither the
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by the Borrower or such Lender
to the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence of such LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) such LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. All such amounts paid by such LC Issuer and
remaining unpaid by the Borrower shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to (x) the rate applicable to Base
Rate Advances for such day if such day falls on or before the applicable LC
Payment Date and (y) the sum of 2% plus the rate applicable to Base Rate
Advances for such day if such day falls after such LC Payment Date. Each LC
Issuer will pay to each Lender ratably in accordance with its Pro Rata Share all
amounts received by it from the Borrower for application in payment, in whole or
in part, of the Reimbursement Obligation in respect of any Facility LC issued by
such LC Issuer, but only to the extent such Lender has made payment to such LC
Issuer in respect of such Facility LC pursuant to Section 2.16(d). Subject to
the terms and conditions of this Agreement (including without limitation the
submission of a Notice of Borrowing in compliance with Section 2.02(a) and the
satisfaction of the applicable conditions precedent set forth in Section 3.02),
the Borrower may request a Revolving Credit Advance hereunder for the purpose of
satisfying any Reimbursement Obligation.

 

33



--------------------------------------------------------------------------------



 



(f) Obligations Absolute. The Borrower’s obligations under this Section 2.16
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuers shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by any LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put any LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.16(f) is intended to limit the right of
the Borrower to make a claim against any LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.16(e).
(g) Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by such LC Issuer. Each LC Issuer shall
be fully justified in failing or refusing to take any action under this
Agreement unless it shall first have received such advice or concurrence of the
Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.16, each LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC. No LC Issuer shall have any obligation to
issue any Facility LC if (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such LC
Issuer from issuing such Facility LC, or any applicable law or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such LC Issuer shall prohibit, or request that
such LC Issuer refrain from, the issuance of letters of credit generally or such
Facility LC in particular or shall impose upon such LC Issuer with respect to
such Facility LC any restriction, reserve or capital requirement (for which such
LC Issuer is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such LC Issuer any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which such LC Issuer in good
faith deems material to it, or (ii) the issuance of such Facility LC would
violate one or more policies of such LC Issuer applicable to letters of credit
generally.

 

34



--------------------------------------------------------------------------------



 



(h) Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify each LC Issuer, its Affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or such LC
Issuer’s failure to pay under any Facility LC after the presentation to it of a
request strictly complying with the terms and conditions of the Facility LC)
that such indemnitees may suffer or incur in connection with this Section 2.16
or any action taken or omitted by such indemnitees hereunder.
(i) Facility LC Collateral Account. The Borrower agrees that it will, upon the
request of the Agent or the Required Lenders and until the final expiration date
of any Facility LC and thereafter as long as any amount is payable to any LC
Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Agent (the
“Facility LC Collateral Account”) at the Agent’s office at the address specified
pursuant to Section 8.02, in the name of the Borrower but under the sole
dominion and control of the Agent, for the benefit of the Lenders and in which
the Borrower shall have no interest other than as set forth in Section 2.09(b)
and Section 6.01. The Borrower hereby pledges, assigns and grants to the Agent,
on behalf of and for the ratable benefit of the Lenders and any LC Issuer, a
security interest in all of the Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Agent will invest any funds on deposit from time to time in
the Facility LC Collateral Account in certificates of deposit of the Agent
having a maturity not exceeding 30 days. Nothing in this Section 2.16(i) shall
either obligate the Agent to require the Borrower to deposit any funds in the
Facility LC Collateral Account or limit the right of the Agent to release any
funds held in the Facility LC Collateral Account in each case other than as
required by Section 2.09(b) or Section 6.01.
(j) Rights as a Lender. In its capacity as a Lender, each LC Issuer shall have
the same rights and obligations as any other Lender.
SECTION 2.17. Noteless Agreement; Evidence of Indebtedness.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Credit Extension made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b) The Agent shall also maintain accounts in which it will record (i) the date
and the amount of each Credit Extension made hereunder and the Interest Period,
if any, applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(iii) the effective date and amount of each Assignment and Assumption delivered
to and accepted by it and the parties thereto pursuant to Section 8.07, (iv) the
amount of any sum received by the Agent hereunder from the Borrower and each
Lender’s share thereof, (v) the original stated amount of each Facility LC and
the amount of LC Obligations outstanding at any time, and (vi) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest.

 

35



--------------------------------------------------------------------------------



 



(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the obligations hereunder and under the Notes therein recorded; provided,
however, that the failure of the Agent or any Lender to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay such obligations in accordance with their terms.
(d) Any Lender may request that its Revolving Credit Advances be evidenced by a
promissory note representing its Revolving Credit Advances substantially in the
form of Exhibit A (each, a “Note”). In such event, the Borrower shall prepare,
execute and deliver to such Lender such Note payable to the order of such
Lender. Thereafter, the Revolving Credit Advances evidenced by each such Note
and interest thereon shall at all times (including after any assignment pursuant
to Section 8.07) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 8.07, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Revolving Credit Advances once again be
evidenced as described in clauses (a) and (b) above.
SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.03(a);
(b) the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 8.01, other than those which require the consent of all
Lenders or of each affected Lender);
(c) if any LC Obligations exist at the time such Lender becomes a Defaulting
Lender, then:
(i) so long as no Default or Event of Default has occurred and is continuing,
all or any part of the LC Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent the sum of all non-Defaulting Lenders’ LC Obligations plus
such Defaulting Lender’s LC Obligations does not exceed the total of all
non-Defaulting Lenders’ Commitments and the sum of all non-Defaulting Lenders’
Outstanding Credit Exposure plus such Defaulting Lender’s LC Obligations does
not exceed the total of all non-Defaulting Lenders’ Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent, cash collateralize for the benefit of the LC Issuers only
the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) by depositing funds in the Facility LC Collateral Account for so long
as such LC Obligations are outstanding;

 

36



--------------------------------------------------------------------------------



 



(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Obligations pursuant to clause (ii) above, the Borrower shall not be
required to pay any Facility Fees or LC Fees with respect to such Defaulting
Lender’s LC Obligations during the period such Defaulting Lender’s LC
Obligations are cash collateralized;
(iv) if the LC Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the LC Fees payable to the Lenders pursuant
to Section 2.03(c) shall be adjusted in accordance with such non-Defaulting
Lenders’ Pro Rata Shares; and
(v) if all or any portion of such Defaulting Lender’s LC Obligations is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the LC Issuers or any Lender
hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Lender pursuant to Section 2.03(a) (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such LC
Obligations) and LC Fees payable to such Defaulting Lender pursuant to Section
2.03(c) with respect to such Defaulting Lender’s LC Obligations shall be payable
to the LC Issuers until such LC Obligations are cash collateralized and/or
reallocated;
(d) so long as such Lender is a Defaulting Lender, no LC Issuer shall be
required to issue or Modify any Facility LC, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.18(c), and participating interests in any such newly issued or
Modified Facility LC shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.18(c)(i) (and Defaulting Lenders shall not participate
therein);
(e) the Borrower may, subject to the requirements of Sections 8.04 and 8.07,
substitute for such Defaulting Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall assume the
Commitments of such Defaulting Lender and purchase the Outstanding Credit
Exposures held by such Defaulting Lender in accordance with Section 8.07;
provided, however, that (i) no Default shall have occurred and be continuing,
(ii) the Borrower shall have satisfied all of its obligations in connection with
the Loan Documents with respect to such Defaulting Lender, and (iii) if such
assignee is not a Lender, (A) such assignee is acceptable to the Agent and
(B) the Borrower shall have paid the Agent a $3,500 administrative fee;
(f) to the extent the Agent receives any payments or other amounts for the
account of a Defaulting Lender under the Loan Documents, such Defaulting Lender
shall be deemed to have requested that the Agent use such payment or other
amount to fulfill such Defaulting Lender’s previously unsatisfied obligations to
fund a Revolving Credit Advance or any other unfunded payment obligation of such
Defaulting Lender under Section 2.02(d), 2.12(e), 2.16(d) or 7.05;
(g) no Lender shall be deemed to have consented to increase its Commitment
pursuant to Section 2.04(c) unless that Lender shall have affirmatively given
consent in accordance with that Section; and

 

37



--------------------------------------------------------------------------------



 



(h) for the avoidance of doubt, the Borrower shall retain and reserve its other
rights and remedies respecting each Defaulting Lender.
If (i) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) any LC Issuer has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, such LC Issuer shall not be required to Modify
any Facility LC, unless such LC Issuer shall have entered into arrangements with
the Borrower or such Lender, reasonably satisfactory to such LC Issuer to
defease any risk to it in respect of such Lender hereunder.
In the event that the Agent, the Borrower and the LC Issuers each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the LC Obligations shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par on a ratable basis such of the Outstanding Credit Exposures of
the other Lenders as the Agent shall determine may be necessary in order for
such Lender to hold such Outstanding Credit Exposures in accordance with its Pro
Rata Share, whereupon such Lender shall cease to be a Defaulting Lender. For the
purposes of clarity, in the event any Defaulting Lender is reinstated as a
non-Defaulting Lender in accordance with the terms hereof (i) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender, and
(ii) except to the extent otherwise expressly agreed by the affected parties,
such reinstatement shall not constitute a waiver or release of any claim of any
party hereunder arising from such Lender having been a Defaulting Lender.
ARTICLE III: CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
SECTION 3.01. Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on and as of the date hereof (the “Effective
Date”), provided that the following conditions precedent have been satisfied on
such date:
(a) There shall have occurred (i) no Material Adverse Change since December 31,
2010, except as shall have been disclosed or contemplated in the SEC Reports,
and (ii) no material adverse change in the primary or secondary loan syndication
markets or capital markets generally that makes it impracticable to consummate
the transactions contemplated by the Loan Documents.
(b) The Lenders shall have been given such access, as such Lenders have
reasonably requested, to the management, records, books of account, contracts
and properties of the Borrower and its Significant Subsidiaries as they shall
have requested.
(c) All governmental and third party consents, authorizations and approvals
necessary in connection with the transactions contemplated hereby shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Agents that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated by the
Loan Documents.

 

38



--------------------------------------------------------------------------------



 



(d) The Borrower shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.
(e) The Borrower shall have paid all accrued fees and reasonable expenses due
and payable to the Agents, the Lenders and the Arrangers on or prior to the
Effective Date, including, to the extent invoiced, reimbursements or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
(f) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate, substantially
in the form of Exhibit D hereto, signed on behalf of the Borrower by a duly
authorized Financial Officer of the Borrower, dated the Effective Date, stating,
among other things, that:
(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and
(ii) No event has occurred and is continuing that constitutes a Default.
(g) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for any Notes requested by the Lenders) in sufficient copies for each Lender:
(i) Counterpart signature pages of this Agreement, executed by each of the
parties hereto.
(ii) Notes, if any, to the order of each Lender requesting the issuance of a
Note as of the Effective Date pursuant to Section 2.17.
(iii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving each Loan Document to which it is a party, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to each Loan Document to which it is a party.
(iv) A certificate of the Corporate Secretary or an Assistant Corporate
Secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign each Loan Document to which it is a
party and the other documents to be delivered hereunder or thereunder.
(v) Favorable opinion letters of Patrick B. Carey, the Associate General Counsel
of the Borrower, and Hunton & Williams LLP, counsel to the Borrower,
substantially in the form of Exhibits E-1 and E-2, respectively, hereto.
(vi) Evidence satisfactory to the Agent that (A) all loans and letters of credit
outstanding and other fees and amounts owed to the lenders or agents under the
Terminating Agreements have been paid in full (or, in respect of any letters of
credit thereunder, (x) such letters of credit shall have been assigned or
transferred to this Agreement (such that each such letter of credit shall
constitute a Facility LC hereunder) or (y) cash collateral or other credit
support in respect thereof shall have been delivered), and (B) the Terminating
Agreements have been terminated.

 

39



--------------------------------------------------------------------------------



 



SECTION 3.02. Conditions Precedent to Each Credit Extension. The obligation of
each Lender or LC Issuer, as the case may be, to make a Credit Extension shall
be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Credit Extension: (a) the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing, the
acceptance by the Borrower of the proceeds of such Borrowing and the request for
the issuance, renewal, extension or increase of any Facility LC hereunder shall
constitute a representation and warranty by the Borrower that on the date of
such Credit Extension such statements are true):
(i) the representations and warranties contained in Section 4.01 are correct on
and as of the date of such Credit Extension, before and after giving effect to
such Credit Extension and to the application of the proceeds therefrom, as
though made on and as of such date; provided, that such condition shall not
apply to (x) the last sentence of Section 4.01(e) or (y) Section 4.01(f),
(ii) after giving effect to the application of the proceeds of all Credit
Extensions on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Credit Extension or from the application of the proceeds
therefrom, that constitutes a Default, and
(iii) the Borrower has not received notice from the Agent on or prior to the
date of such Credit Extension that a mandatory prepayment is required under
Section 2.09(b) (other than any such notice that has been withdrawn in writing
by the Agent);
and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.
SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.
ARTICLE IV: REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.

 

40



--------------------------------------------------------------------------------



 



(b) The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower.
(c) No consent, authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of any Loan Document to which it is a party.
(d) This Agreement has been, and each of the Notes when delivered hereunder will
have been, duly executed and delivered by the Borrower. This Agreement is, and
each of the Notes when delivered hereunder will be, the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
their respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors rights
generally.
(e) The Audited Statements of the Borrower, DECO and MichCon, copies of each of
which have been furnished to each Lender, fairly present, in all material
respects, the Consolidated financial condition, results of operations and cash
flows of the relevant Persons and entities, as at the dates and for the periods
therein indicated, all in accordance with generally accepted accounting
principles consistently applied as in effect on the date of such Audited
Statements. Since December 31, 2010, there has been no Material Adverse Change,
except as shall have been disclosed or contemplated in the SEC Reports.
(f) There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Borrower or any of its Significant Subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect other than the matters disclosed or contemplated in the
SEC Reports (the “Disclosed Litigation”) or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transactions contemplated hereby, and there has been no adverse change in
the status or financial effect on the Borrower or any of its Significant
Subsidiaries, of the Disclosed Litigation from that disclosed or contemplated in
the SEC Reports that could be reasonably likely to have a Material Adverse
Effect.
(g) The operations and properties of the Borrower and each of the Significant
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing material
obligations or costs, except as disclosed or contemplated in the SEC Reports,
and no circumstances exist that could be reasonably likely to (i) form the basis
of an Environmental Action against the Borrower or any of the Significant
Subsidiaries or any of their properties that could have a Material Adverse
Effect or (ii) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
could have a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------



 



(h) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan.
(i) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service, is complete and accurate and fairly presents the
funding status of such Plan, and since the date of such Schedule B there has
been no material adverse change in such funding status.
(j) Neither the Borrower nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan.
(k) Neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
(l) Except as set forth in the financial statements referred to in subsection
(e) above, the Borrower and its Subsidiaries have no material liability with
respect to “expected post retirement benefit obligations” within the meaning of
Statement of Financial Accounting Standards No. 106.
(m) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Credit Extension will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock; and after applying the proceeds of each Credit
Extension hereunder, margin stock (within the meaning of Regulation U issued by
the Board of Governors of the Federal Reserve System) constitutes less than
twenty-five percent (25%) of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale or pledge, or any other
restriction hereunder.
(n) Neither the Borrower nor any of its Subsidiaries is, or after the making of
any Credit Extension or the application of the proceeds or repayment thereof, or
the consummation of any of the other transactions contemplated hereby, will be,
required to be registered as an “investment company”, or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company”
(within the meaning of the Investment Company Act of 1940, as amended).
(o) Neither the Borrower nor any Subsidiary of the Borrower (i) is a person
named on the list of “Specially Designated Nationals” or “Blocked Persons”
maintained by The Office of Foreign Assets Control of the United States
Department of the Treasury (the “OFAC”) available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; or (ii) is (x) an agency of the
government of a country, (y) an organization controlled by a country, or (z) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by the OFAC and available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, as such program may be applicable
to such agency, organization or person; or (iii) derives more than 10% of its
assets or operating income from investments in or transactions with any such
country, agency, organization or person. Neither the Borrower nor any Subsidiary
of the Borrower will use the proceeds of the Revolving Credit Advances to
finance any operations, investments or activities in, or make any payments to,
any such country, agency, organization, or person.

 

42



--------------------------------------------------------------------------------



 



(p) Neither the Borrower nor any Subsidiary of the Borrower (i) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities,
or any violation under any laws or regulations relating to money laundering or
terrorist financing, including the Bank Secrecy Act, 31 U.S.C. §§5311 et. seq.
(the “Anti-Money Laundering Laws”), (ii) has been assessed civil penalties under
any Anti-Money Laundering Laws, or (iii) has had any of its funds seized or
forfeited in an action under any Anti-Money Laundering Laws.
ARTICLE V: COVENANTS OF THE BORROWER
SECTION 5.01. Affirmative Covenants. So long as any Outstanding Credit Exposure
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Borrower will:
(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA and Environmental Laws,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property that, if not paid, could be reasonably expected to result in a Material
Adverse Effect; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.
(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties (including
customary self-insurance) in the same general areas in which the Borrower or
such Subsidiary operates.
(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that the Borrower shall not be required to preserve any right or
franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and that the loss thereof is not disadvantageous in
any material respect to the Borrower and its Subsidiaries taken as a whole or
the ability of the Borrower to meet its obligations hereunder.

 

43



--------------------------------------------------------------------------------



 



(e) Visitation Rights. At any reasonable time and from time to time, permit the
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Significant Subsidiaries,
and to discuss the affairs, finances and accounts of the Borrower and any of its
Significant Subsidiaries with any of their officers or directors and with their
independent certified public accountants.
(f) Keeping of Books. Keep, and cause each of its Significant Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.
(g) Maintenance of Properties, Etc. Subject to clause (d) above, maintain and
preserve, and cause each of its Significant Subsidiaries to maintain and
preserve, all of their respective properties that are used or useful in the
conduct of their respective businesses in good working order and condition,
ordinary wear and tear excepted.
(h) Reporting Requirements. Furnish to the Agent (and the Agent shall use
commercially reasonable efforts to promptly furnish copies thereof to the
Lenders via IntraLinks or other similar password-protected restricted internet
site):
(i) as soon as available and in any event within 65 days after the end of each
of the first three quarters of each fiscal year of the Borrower, Consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter;
(ii) as soon as available and in any event within 115 days after the end of each
fiscal year of the Borrower, (A) to the extent provided to shareholders of the
Borrower, a copy of the annual report to such shareholders for such year for the
Borrower and its Consolidated Subsidiaries, (B) the Consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of the end of such fiscal
year and (C) the Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such fiscal year, in each case accompanied by
an opinion by PricewaterhouseCoopers LLP or any other independent public
accounting firms which (x) as of the date of this Agreement is one of the “big
four” accounting firms or (y) is reasonably acceptable to the Required Lenders;
(iii) together with the financial statements required under clauses (i) or
(ii) above, a compliance certificate in substantially the form of Exhibit F
signed by a Financial Officer of the Borrower showing the then current
information and calculations necessary to determine the Applicable Margin and
the Applicable Percentage and compliance with this Agreement and stating that no
Event of Default or Default exists, or if any Event of Default or Default
exists, stating the nature and status thereof;

 

44



--------------------------------------------------------------------------------



 



(iv) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of a
Financial Officer of the Borrower setting forth details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto;
(v) reasonably promptly after the sending or filing thereof copies of all
reports and registration statements that the Borrower or any Subsidiary filed
with the Securities and Exchange Commission or any national securities exchange;
(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request; and
(vii) promptly, but within five (5) Business Days of such change, written notice
to the Agent of each change to the Borrower’s Moody’s Rating and S&P Rating.
Information required to be delivered pursuant to clauses (i), (ii) or (v) above
shall be deemed to have been delivered on the date on which the Borrower has
posted such information on the Borrower’s website on the Internet at
www.dteenergy.com (or any successor or replacement website thereof), which
website includes an option to subscribe to a free service alerting subscribers
by email of new Securities and Exchange Commission filings at
http://phx.corporate-ir.net/phoenix.zhtml?c=68233&p=irol-alerts, or at
www.sec.gov or at another website identified in a notice to the Lenders and
accessible by the Lenders without charge.
SECTION 5.02. Negative Covenants. At all times on and after the Effective Date
so long as any Outstanding Credit Exposure shall remain unpaid or any Lender
shall have any Commitment hereunder, the Borrower will not:
(a) Liens, Etc. Create or suffer to exist, or permit any Significant Subsidiary
to create or suffer to exist, any Lien on or with respect to any shares of any
class of equity securities (including, without limitation, Voting Stock) of any
Significant Subsidiary, whether such shares are now owned or hereafter acquired.
(b) Debt. Create, incur, assume or suffer to exist any Debt except (i) Debt that
is expressly or effectively pari passu with or expressly subordinated to the
Debt of the Borrower hereunder, (ii) Nonrecourse Debt or (iii) other Debt
incurred in the ordinary course of the Borrower’s business up to an aggregate
amount of $50,000,000.
(c) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any Significant Subsidiary to do
so, except that (i) any Significant Subsidiary may merge or consolidate with or
into any other Significant Subsidiary, (ii) any Significant Subsidiary may merge
into or dispose of assets to the Borrower, and (iii) the Borrower may merge or
consolidate with or into any other Person so long as the Borrower shall be the
surviving entity and has, after giving effect to such merger or consolidation,
senior unsecured Debt outstanding rated at least BBB- by S&P and Baa3 by
Moody’s; provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

 

45



--------------------------------------------------------------------------------



 



(d) Change in Nature of Business. Make, or permit any of its Significant
Subsidiaries (including Enterprises and MichCon) to make, any material change in
the nature of its business as carried on the date hereof, other than as
disclosed or contemplated in the SEC Reports.
(e) Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles; or permit any of its Subsidiaries to make or permit any
change in accounting policies or reporting practices if, as a result of such
change, the Borrower shall fail to maintain a system of accounting established
and administered in accordance with generally accepted accounting principles.
ARTICLE VI: EVENTS OF DEFAULT
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a) The Borrower shall fail to pay any principal of any Revolving Credit Advance
when the same becomes due and payable; or the Borrower shall fail to pay any
Reimbursement Obligation within one Business Day after the same becomes due and
payable; or the Borrower shall fail to pay any interest on any Outstanding
Credit Exposure or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
(b) Any representation or warranty made by the Borrower herein, by the Borrower
(or any of its officers) in connection with this Agreement shall prove to have
been incorrect in any material respect when made; or
(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.09(b), 2.18(c)(ii), 5.01(d), (e) or (h) or
5.02, or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document on its part to be performed
or observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or
(d) The Borrower or any of its Significant Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder and Nonrecourse Debt) of the Borrower or
such Significant Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or

 

46



--------------------------------------------------------------------------------



 



(e) The Borrower or any of its Significant Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Significant Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or
(f) Any judgment or order for the payment of money, individually or in the
aggregate, in excess of $50,000,000 shall be rendered against the Borrower or
any of its Significant Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
(g) The Borrower shall at any time cease to hold directly or indirectly 100% of
the Voting Stock of DECO and MichCon; or
(h) The Borrower or any of its ERISA Affiliates shall incur, or, in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $50,000,000 individually or in the aggregate as a result
of one or more of the following: (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of the Borrower or any of its ERISA Affiliates
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or
(i) The Borrower and its Subsidiaries, on a Consolidated basis, shall, as of the
last day of any fiscal quarter of the Borrower, have a ratio of (a) Total Funded
Debt to (b) Capitalization in excess of .65:1; provided that for purposes of
calculating the foregoing ratio as of the last day of any fiscal quarter other
than any fiscal quarter ending on June 30, “Total Funded Debt” for purposes of
clauses (a) and (b) above shall be calculated exclusive of all Excluded
Short-Term Debt outstanding as of such date; or

 

47



--------------------------------------------------------------------------------



 



(j) Any provision of any of the Loan Documents after delivery thereof pursuant
to Section 3.01 shall for any reason cease to be valid and binding on or
enforceable against the Borrower, or the Borrower shall so state in writing;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender and each LC Issuer to make Credit Extensions to be
terminated, whereupon the same shall forthwith terminate, (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Aggregate Outstanding Credit Exposures (other than the
undrawn stated amount under all Facility LCs outstanding at such time), all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Aggregate Outstanding Credit Exposures
(other than the undrawn stated amount under all Facility LCs outstanding at such
time), all such interest and all such amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower and (iii) shall at the
request, or may with the consent, of the Required Lenders upon notice to the
Borrower and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender
and each LC Issuer to make Credit Extensions shall automatically be terminated,
(B) the Aggregate Outstanding Credit Exposures (other than the undrawn stated
amount under all Facility LCs outstanding at such time), all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower, and (C) the Borrower shall pay to the Agent
the Collateral Shortfall Amount, which funds shall be held in the Facility LC
Collateral Account. If at any time while any Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account. The Agent may at any time or from time to time
after funds are deposited in the Facility LC Collateral Account, apply such
funds to the payment of the Obligations and any other amounts as shall from time
to time have become due and payable by the Borrower to the Lenders or the LC
Issuers under the Loan Documents. At any time while any Default is continuing,
neither the Borrower nor any Person claiming on behalf of or through the
Borrower shall have any right to withdraw any of the funds held in the Facility
LC Collateral Account. After all of the Obligations have been indefeasibly paid
in full and the aggregate Commitments have been terminated, any funds remaining
in the Facility LC Collateral Account shall be returned by the Agent to the
Borrower or paid to whomever may be legally entitled thereto at such time.
ARTICLE VII: THE AGENT
SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Outstanding Credit Exposures), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or all of the Lenders to the
extent required by the terms of this Agreement), and such instructions shall be
binding upon all Lenders and all holders of Outstanding Credit Exposures;
provided, however, that the Agent shall not be required to take any action that
exposes the Agent to personal liability or that is contrary to this Agreement or
applicable law. The Agent agrees to give to each Lender prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.

 

48



--------------------------------------------------------------------------------



 



SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the payee in respect
of any Outstanding Credit Exposure as the owner thereof until the Agent receives
and accepts an Assignment and Assumption entered into by the Lender that is the
payee in respect of such Outstanding Credit Exposure, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or to inspect the
property (including the books and records) of the Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant hereto; and (vi) shall incur no liability under or
in respect of this Agreement by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopier, telegram or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
SECTION 7.03. Citibank and Affiliates. With respect to its Commitment, the
Credit Extensions made by it and any Note issued to it, Citibank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders.
SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

49



--------------------------------------------------------------------------------



 



SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), solely in its capacity as Agent
hereunder, ratably according to the respective principal amounts of their
respective Outstanding Credit Exposures (or if the Aggregate Outstanding Credit
Exposures are zero or if no Credit Extensions are owing to Persons that are not
Lenders, ratably according to the respective amounts of their Commitments), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of any Loan Document or any action
taken or omitted by the Agent under any Loan Document, provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Agent, solely in its capacity as Agent,
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, any Loan Document, to the extent that the Agent is not
reimbursed for such expenses by the Borrower.
SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation, then the retiring Agent may,
on behalf of the Lenders, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.
SECTION 7.07. Co-Syndication Agents and Documentation Agent. None of the Lenders
identified in this Agreement as a Co-Syndication Agent or a Documentation Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Agent in Section 7.04.

 

50



--------------------------------------------------------------------------------



 



ARTICLE VIII: MISCELLANEOUS
SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders affected thereby, do any of the following: (a) waive
any of the conditions specified in Section 3.01, (b) increase the Commitments of
the Lenders or subject the Lenders to any additional obligations, (c) reduce the
principal of, or rate of interest on, the Outstanding Credit Exposures or any
fees or other amounts payable hereunder, (d) postpone any date fixed for any
payment of principal of, or interest on, the Outstanding Credit Exposures or any
fees or other amounts payable hereunder, (e) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Outstanding
Credit Exposures, or the number of Lenders, that shall be required for the
Lenders or any of them to take any action hereunder, (f) extend the expiry date
of any Facility LC to a date after the Termination Date or forgive all or any
portion of any Reimbursement Obligation, (g) alter the manner in which payments
or prepayments of principal, interest or other amounts hereunder shall be
applied or shared as among the Lenders or Types of Revolving Credit Advances,
(h) amend any provisions hereunder relating to the pro rata treatment of the
Lenders, or (i) amend this Section 8.01; and provided further that no amendment,
waiver or consent shall, unless in writing and signed by the Agent in addition
to the Lenders required above to take such action, affect the rights or duties
of the Agent under this Agreement or any Note; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
applicable LC Issuer in addition to the Lenders required above to take such
action, affect the rights and duties of such LC Issuer under this Agreement or
any Facility LC; and provided further that no amendments, consents or waivers
are required to effectuate the increases in Commitments pursuant to
Section 2.04(c) except as provided in such Section.
SECTION 8.02. Notices, Etc.
(a) All notices and other communications provided for hereunder shall be in
writing or confirmed in writing (including telecopier communication) and mailed,
telecopied or delivered, if to the Borrower, at its address at One Energy Plaza,
Detroit, MI 48226, Attention: Treasurer; if to any LC Issuer or any Lender, at
its Domestic Lending Office; and if to the Agent, at its address at 1615 Brett
Road, OPS 3 New Castle, Delaware 19720, Attention: Charles Huester, with a copy
to J. Nicholas McKee, 388 Greenwich Street, New York, New York 10013; or, as to
the Borrower or the Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrower and the Agent. All such notices and other communications (i) sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received or (ii) sent by telecopier
shall be deemed to have been given when sent, provided that if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient.
Notwithstanding the foregoing, all such notices and communications to the Agent
pursuant to Article II, III or VII shall not be deemed to have been given until
received by the Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

 

51



--------------------------------------------------------------------------------



 



(b) (i) Except as otherwise provided in Section 5.01(h), the Borrower shall
provide to the Agent all information, documents and other materials that it is
obligated to furnish to the Agent pursuant to this Agreement and the other Loan
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a Notice of
Borrowing or other request for a new, or a conversion of an existing, Borrowing
or other Credit Extension (including any election of an interest rate or
Interest Period relating thereto), (ii) relates to the payment of any principal
or other amount due hereunder prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default hereunder or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or other Credit Extension hereunder (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to oploanswebadmin@citigroup.com, or
such other electronic mail address as the Agent shall identify to the Borrower.
In addition, the Borrower shall continue to provide the Communications to the
Agent in the manner specified in this Agreement but only to the extent requested
by the Agent. The Borrower further agrees that the Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, or a substantially similar electronic transmission system mutually
agreeable to the Agent and the Borrower (the “Platform”). Nothing in this
Section 8.02(b) shall prejudice the right of the Agent or any Lender to give any
notice or other communication pursuant hereto or to any other Loan Document in
any other manner specified herein or therein.
(ii) The Agent agrees that the receipt of the Communications by the Agent at its
e-mail address set forth in clause (i) above shall constitute effective delivery
of the Communications to the Agent for purposes of each Loan Document. The
Borrower agrees that e-mail notice to it (at the address provided pursuant to
the next sentence and deemed delivered as provided in subclause (iii) below)
specifying that Communications have been posted to the Platform shall constitute
effective delivery of such Communications to it for purposes of the Loan
Documents. The Borrower agrees (A) to notify the Agent in writing (including by
electronic communication) from time to time to ensure that the Agent has on
record an effective e-mail address for the Borrower to which the foregoing
notices may be sent by electronic transmission and (B) that the foregoing
notices may be sent to such e-mail address. Each Lender agrees that e-mail
notice to it (at the address provided pursuant to the next sentence and deemed
delivered as provided in subclause (iii) below) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees (A) to notify the Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.

 

52



--------------------------------------------------------------------------------



 



(iii) Each party hereto agrees that any electronic communication referred to in
this clause (b) shall be deemed delivered upon the posting of a record of such
Communication as “sent” in the e-mail system of the sending party or, in the
case of any such Communication to the Agent or any Lender, upon the posting of a
record of such Communication as “received” in the e-mail system of the Agent or
such Lender; provided, however, that if such Communication is received by the
Agent or such Lender after the normal business hours of the Agent or such
Lender, such Communication shall be deemed delivered at the opening of business
on the next Business Day for the Agent or such Lender; provided, further, that
in the event that the Agent’s or such Lender’s e-mail system shall be
unavailable for receipt of any Communication, Borrower may deliver such
Communication to the Agent or such Lender in a manner mutually agreeable to the
Agent or such Lender, as applicable, and the Borrower.
(iv) The parties hereto acknowledge and agree that the distribution of the
Communications and other material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES AS
FOLLOWS: (A) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”; (B) THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR
THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS; (C) NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM; AND (D) IN NO EVENT SHALL
THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE
“AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(v) This clause (b) shall terminate on the date that neither Citibank nor any of
its Affiliates is the Agent under this Agreement.
SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

53



--------------------------------------------------------------------------------



 



SECTION 8.04. Costs and Expenses; Damage Waiver. (a) The Borrower agrees to pay
on demand, upon presentation of a statement of account and absent manifest
error, all reasonable costs and reasonable expenses of the Agent in connection
with the preparation, execution, delivery, administration, modification and
amendment of the Loan Document and the other documents to be delivered hereunder
and thereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit
expenses, and (B) the reasonable fees and reasonable expenses of counsel for the
Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under the Loan Documents. The Borrower further
agrees to pay on demand (i) all reasonable out-of-pocket expenses incurred by
the LC Issuers in connection with the issuance or Modification of and draws
under Facility LCs, and (ii) all reasonable costs and reasonable expenses of the
Agent, each LC Issuer and the Lenders, if any (including, without limitation,
reasonable internal and external counsel fees and expenses, provided such fees
and expenses are not duplicative), in connection with the “workout”,
restructuring or enforcement (whether through negotiations, legal proceedings or
otherwise) of the Loan Documents and the other documents to be delivered
hereunder, including, without limitation, reasonable fees and expenses of
counsel for the Agent, each LC Issuer and each Lender in connection with the
enforcement of rights under this Section 8.04(a).
(b) The Borrower agrees to indemnify, to the extent legally permissible, and
hold harmless the Agent, each LC Issuer and each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) the Loan Documents, any Facility LC, any of the transactions
contemplated herein or therein or the actual or proposed use of the proceeds of
the Credit Extensions or (ii) the actual or alleged presence of Hazardous
Materials on any property of the Borrower or any of its Subsidiaries or any
Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, in each case whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated, except to the extent such claim, damage, loss, liability
or expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct; provided that upon receipt of notice of any such matter by a
representative of the Agent, any LC Issuer or any Lender, as applicable, having
primary responsibility for the relationship between the Borrower and the Agent,
such LC Issuer or such Lender, as applicable, the Agent, such LC Issuer or such
Lender, as applicable, shall promptly notify the Borrower to the extent
permitted by applicable law. The Borrower shall have no liability for any
settlement effected without its prior written consent, which consent shall not
be unreasonably withheld or delayed. The Borrower also agrees not to assert any
claim against the Agent, any LC Issuer, any Lender, any of their Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Loan Documents, any Facility
LC, any of the transactions contemplated herein or therein or the actual or
proposed use of the proceeds of the Credit Extensions.

 

54



--------------------------------------------------------------------------------



 



(c) If any payment or reallocation of principal of, or Conversion of, any
Eurodollar Rate Advance is made by the Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Revolving
Credit Advance, as a result of a payment or Conversion pursuant to
Section 2.07(d) or (e), 2.09 or 2.11(a), acceleration of the maturity of the
Revolving Credit Advances pursuant to Section 6.01, or for any other reason, the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Credit Extension.
(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnified Party (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, any of the transactions contemplated in any Loan Document, any
Revolving Credit Advance or Letter of Credit or the use of the proceeds thereof.
(f) To the extent permitted by applicable law, none of the Agent, the LC Issuers
or the Lenders shall assert, and each of the Agent, the LC Issuers and the
Lenders hereby waives, any claim against the Borrower on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, any of the transactions contemplated in any Loan
Document, any Revolving Credit Advance or Letter of Credit or the use of the
proceeds thereof; provided that, nothing contained in this paragraph shall limit
the Borrower’s reimbursement and indemnity obligations set forth in this
Section 8.04. For the avoidance of doubt, all payments to which the Agent, the
LC Issuers and the Lenders are expressly entitled under this Agreement,
including without limitation amounts due under Sections 2.10, 2.11 and 2.13, if
demanded in accordance with the terms of this Agreement, shall be deemed direct
and not consequential damages.
SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Aggregate Outstanding Credit Exposures due and payable pursuant to
the provisions of Section 6.01, each Lender, each LC Issuer and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender, such LC Issuer or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under the Loan
Documents and any Note held by such Lender or such LC Issuer, whether or not
such Lender or such LC Issuer shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender and each
LC Issuer agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender, each LC
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that such Lender, such LC Issuer and their respective Affiliates may
have.

 

55



--------------------------------------------------------------------------------



 



SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent, each
LC Issuer and each Lender and their respective successors and assigns, except
that the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders to any Person.
SECTION 8.07. Assignments, Designations and Participations. (a) Each Lender may
(i) with the prior consent of the Agent (which consent shall not be unreasonably
withheld, and which consent shall not be required in the event of an assignment
or grant pursuant to Sections 8.07(g) or (h) or an assignment to any other
Lender, an Affiliate of a Lender, or an Approved Fund), (ii) for so long as no
Default has occurred and is continuing, with the consent of the Borrower (which
consent shall not be unreasonably withheld and provided, in any event, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Agent within ten (10) days after
having received notice thereof, and which consent shall not be required in the
event of an assignment or grant pursuant to Sections 8.07(g) or (h) or an
assignment to any other Lender, an Affiliate of a Lender, or an Approved Fund),
and (iii) with the prior consent of the LC Issuers (which consent shall not be
unreasonably withheld, and which consent shall not be required in the event of
an assignment or grant pursuant to Section 8.07(g) or (h)), assign to one or
more Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the
Outstanding Credit Exposures owed to it and any Note or Notes held by it);
provided, however, that (A) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under this Agreement,
(B) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Assumption with respect to such assignment) shall in
no event be less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof, (C) each such assignment shall be to an Eligible Assignee, and
(D) the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register, an Assignment and Assumption,
together with any Note subject to such assignment and a processing and
recordation fee of $3,500, which fee may be waived by the Agent in its sole
discretion if such assignment is to an Affiliate of the assigning Lender. Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Assumption, (1) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Assumption, have the
rights and obligations of a Lender hereunder and (2) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Assumption, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Assumption covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

56



--------------------------------------------------------------------------------



 



(b) By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and (vii)
such assignee agrees that it will perform in accordance with their terms all of
the obligations that by the terms of this Agreement are required to be performed
by it as a Lender.
(c) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Assumption has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after the Borrower’s receipt
of such notice, if requested by the applicable Lender, the Borrower, at its own
expense, shall execute and deliver to the Agent in exchange for the surrendered
Note a new Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it pursuant to such Assignment and Assumption and, if the
assigning Lender has retained a Commitment hereunder, if requested by such
assigning Lender, a new Note to the order of the assigning Lender in an amount
equal to the Commitment retained by it hereunder. Such new Note or Notes shall
be in an aggregate principal amount equal to the aggregate principal amount of
such surrendered Note or Notes, shall be dated the effective date of such
Assignment and Assumption and shall otherwise be in substantially the form of
Exhibit A hereto.

 

57



--------------------------------------------------------------------------------



 



(d) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assignment and Assumption delivered to and accepted by it and a register
for the recordation of the names and addresses and Commitment of, and principal
amount of Outstanding Credit Exposure owing to, each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Outstanding Credit Exposure owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the owner of such Credit Extensions
for all purposes of this Agreement, (iv) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by the Borrower therefrom, except to the extent that
such amendment, waiver or consent would (A) reduce the principal of, or interest
on, the Credit Extensions or any fees or other amounts payable hereunder, or
(B) increase the Commitments, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Aggregate Outstanding Credit Exposures or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation. Each participant shall be entitled to the benefits and subject to
the exclusions, in each case, as if it were a Lender, of Sections 2.10, 2.11(a)
and 2.13 to the same extent as if it were a Lender and had acquired its interest
under this Agreement by an assignment made pursuant to this Section 8.07,
provided, however, that (i) such participant complies with the requirements of
Section 2.13(e) and (ii) in no event shall the Borrower be obligated to make any
payment with respect to such Sections that is greater than the amount that the
Borrower would have otherwise made had no participations been sold under this
Section 8.07(e) (it being understood that the documentation required under
Section 2.13(e) shall be delivered to the participating Lender). Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in the
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such interest is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

58



--------------------------------------------------------------------------------



 



(f) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower
furnished to such Lender by or on behalf of the Borrower; provided that, prior
to any such disclosure, the assignee, designee or participant or proposed
assignee, designee or participant shall agree to preserve the confidentiality of
any Confidential Information relating to the Borrower received by it from such
Lender.
(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or a portion of its rights
under this Agreement (including, without limitation, the Outstanding Credit
Exposure owing to it and the Note or Notes held by it) in favor of any Person
(other than the Borrower or an Affiliate of the Borrower), including, without
limitation, any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System.
(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Designating Lender”) may grant to one or more special purpose funding vehicles
(each an “SPV”), identified as such in writing from time to time by the
Designating Lender to the Agent and the Borrower, the option to provide to the
Borrower all or any part of any Revolving Credit Advance that such Designating
Lender would otherwise be obligated to make to the Borrower or to participate in
any Facility LC pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPV to make any Revolving Credit Advance or
to participate in any Facility LC issued hereunder, (ii) if an SPV elects not to
exercise such option or otherwise fails to provide all or any part of such
Revolving Credit Advance, the Designating Lender shall be obligated to make such
Revolving Credit Advance pursuant to the terms hereof, (iii) the Designating
Lender shall remain liable for any indemnity or other payment obligation with
respect to its Commitment hereunder and (iv) no SPV or Designating Lender shall
be entitled to receive any greater amount under this Agreement than the
Designating Lender would have been entitled to receive had the Designating
Lender not otherwise granted such SPV the option to provide any Revolving Credit
Advance to the Borrower. The making of a Revolving Credit Advance by an SPV
hereunder and the participation of an SPV in any Facility LC issued hereunder
shall utilize the Commitment of the Designating Lender to the same extent, and
as if, such Revolving Credit Advance or participation in such Facility LC were
made by such Designating Lender.
(i) Each party hereto hereby acknowledges and agrees that no SPV shall have the
rights of a Lender hereunder, such rights being retained by the applicable
Designating Lender. Accordingly, and without limiting the foregoing, each party
hereby further acknowledges and agrees that no SPV shall have any voting rights
hereunder and that the voting rights attributable to any Credit Extension made
by an SPV shall be exercised only by the relevant Designating Lender and that
each Designating Lender shall serve as the administrative agent and
attorney-in-fact for its SPV and shall on behalf of its SPV receive any and all
payments made for the benefit of such SPV and take all actions hereunder to the
extent, if any, such SPV shall have any rights hereunder. No additional Note
shall be required to evidence the Credit Extensions or portion thereof made by
an SPV; and the related Designating Lender shall be deemed to hold its Note or
Notes, if any, as administrative agent for such SPV to the extent of the Credit
Extensions or portion thereof funded by such SPV. In addition, any payments for
the account of any SPV shall be paid to its Designating Lender as administrative
agent for such SPV.

 

59



--------------------------------------------------------------------------------



 



(j) Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable so long as, and to the extent that, the related Designating Lender
provides such indemnity or makes such payment; provided, with respect to such
agreement by the Borrower that the related Designating Lender shall not be in
breach of its obligation to make Credit Extensions to the Borrower hereunder. In
furtherance of the foregoing, each party hereto hereby agrees (which agreements
shall survive the termination of this Agreement) that prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it will not institute against, or
join any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof; provided, with respect to such
agreement by the Borrower that the related Designating Lender shall not be in
breach of its obligation to make Credit Extensions to the Borrower hereunder.
Notwithstanding the foregoing, the Designating Lender unconditionally agrees to
indemnify the Borrower, the Agent and each Lender against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be incurred
by or asserted against the Borrower, the Agent or such Lender, as the case may
be, in any way relating to or arising as a consequence of any such forbearance
or delay in the initiation of any such proceeding against its SPV.
(k) In addition, notwithstanding anything to the contrary contained in
subsection 8.07(h), (i), (j) or (k) or otherwise in this Agreement, any SPV may
(i) at any time and without paying any processing fee therefor, assign or
participate all or a portion of its interest in any Outstanding Credit Exposure
to the Designating Lender or to any financial institutions providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Outstanding Credit Exposure and (ii) disclose on a
confidential basis any non-public information relating to its Outstanding Credit
Exposure to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancements to such SPV. Subsection
8.07(h), (i), (j) or (k) may not be amended without the written consent of any
Designating Lender affected thereby.
SECTION 8.08. Confidentiality. Neither the Agent nor any LC Issuer or Lender
shall disclose any Confidential Information to any other Person without the
consent of the Borrower, other than (a) to the Agent’s, such LC Issuer’s or such
Lender’s Affiliates and their officers, directors, employees, agents and
advisors and, as contemplated by Section 8.07(f), to actual or prospective
assignees and participants, and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process, (c) to any rating
agency when required by it, provided that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Borrower received by it from the Agent,
such LC Issuer or such Lender, (d) as requested or required by any state,
federal or foreign authority or examiner regulating banks, other financial
institutions or banking, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) on a confidential basis to any such LC
Issuer’s or Lender’s direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, and (g) subject to an agreement containing provisions
substantially the same as those of this Section, (x) to any credit or financial
insurance provider in connection with the Borrower’s obligations hereunder, and
(y) to any Person that requires such Confidential Information in connection with
obtaining CUSIP-based identifiers.

 

60



--------------------------------------------------------------------------------



 



SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.
SECTION 8.10. Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement and any separate letter agreement
with respect to fees payable to the Agent or confidential information (the
latter of which shall apply solely to information provided prior to the date
hereof) constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.
SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan in the county of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the Notes, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction.
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

61



--------------------------------------------------------------------------------



 



SECTION 8.12. Waiver of Jury Trial. Each of the Borrower, the Agent, the LC
Issuers and the Lenders hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent, any LC Issuer or any Lender in the negotiation,
administration, performance or enforcement thereof.
SECTION 8.13. USA Patriot Act Notification. The following notification is
provided to the Borrower pursuant to Section 326 of the USA Patriot Act of 2001,
31 U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, the Agent and the Lenders will
ask for the Borrower’s name, tax identification number, business address, and
other information that will allow the Agent and the Lenders to identify the
Borrower. The Agent and the Lenders may also ask to see the Borrower’s legal
organizational documents or other identifying documents.
SECTION 8.14. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.
SECTION 8.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan Document
or any syndication of the credit facility provided hereunder), the Borrower
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Agents and the Arrangers are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agents and the Arrangers, and each of their respective Affiliates,
on the other hand, (B) it has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) it is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii)
(A) each of the Agents, the Arrangers and the Borrower has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any other party hereto, any Affiliates of any other party hereto, or any
other Person and (B) none of the Agents, the Arrangers or the Borrower has any
obligation to each other or to their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents, the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Agents or the Arrangers has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Agents, the Arrangers and the Borrower hereby waive and release any
claims that they may have against each other with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. Each of the Agent and the Lenders acknowledges
and agrees that it has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.
Remainder of Page Intentionally Blank

 

62



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            DTE ENERGY COMPANY
      By:           Name:           Title:           Borrower’s FEIN: 38-3217752
   

Signature Page to
DTE Energy Company
Amended and Restated Five-Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            Lenders

CITIBANK, N.A., as Agent, an LC Issuer and as a Lender
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as an LC Issuer and as a Lender
      By:           Name:           Title:           BARCLAYS BANK PLC, as an LC
Issuer and as a Lender
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA, as
an LC Issuer and as a Lender
      By:           Name:           Title:           THE ROYAL BANK OF SCOTLAND
plc, as an LC Issuer and as a Lender
      By:           Name:           Title:        

Signature Page to
DTE Energy Company
Amended and Restated Five-Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as an LC Issuer and as a Lender
      By:           Name:           Title:        

Signature Page to
DTE Energy Company
Amended and Restated Five-Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            [OTHER LENDERS], as a Lender
      By:           Name:           Title:        

Signature Page to
DTE Energy Company
Amended and Restated Five-Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            Each of the undersigned Departing Lenders hereby
acknowledges and agrees that, from and after the
Effective Date, it is no longer a party to the
Existing Credit Agreement and will not be a party
to this Agreement

[DEPARTING LENDER], as a Departing Lender
      By:           Name:           Title:        

Signature Page to
DTE Energy Company
Amended and Restated Five-Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I

DTE ENERGY COMPANY
APPLICABLE LENDING OFFICES

                      Name of Initial Lender   Domestic Lending Office  
Eurodollar Lending Office       Commitment
Citibank, N.A.
  1615 Brett Road
OPS 3
New Castle, DE 19720
Attention: Charles Huester
Telephone: (302) 864-6010
Facsimile: (212) 816-8098   388 Greenwich St.,
New York, NY 10013
Attention: Nick Perazza
Telephone: (302) 894-6110
Facsimile: (212) 994-0847       $ 92,888,888.89  
Barclays Bank PLC
  745 Seventh Avenue, 26th Floor
New York, NY 10019
Attention: Alicia Borys/Zivile Zekaite
Telephone: (212) 320-6136
Facsimile: (917) 522-0569   Same as Domestic Lending
Office       $ 92,888,888.89  
JPMorgan Chase Bank, N.A.
  JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Mail Code IL1-0010
Chicago, IL 60603
Attention: Non-Agented Servicing Team
Telephone: (312) 385-7072
Facsimile: (312) 256-2608   Same as Domestic Lending
Office       $ 92,888,888.89  
Bank of America, N.A.
  100 North Tryon Street
NC1-007-17-18
Charlotte, NC 28255
Attention: Patrick Martin
Telephone: (980) 388-6894
Facsimile: (415) 503-5058   Same as Domestic Lending
Office       $ 78,222,222.22  
The Bank of Nova Scotia
  1 Liberty Plaza, Floors 23-26
165 Broadway
New York, NY 10006
Attention: Benjamin Thomas
Telephone: (212) 225-5178
Facsimile: (212) 225-5355   Same as Domestic Lending
Office       $ 78,222,222.22  
The Royal Bank of Scotland plc
  600 Washington Boulevard
Stamford, CT 06901
Attention: Emily Freedman
Telephone: (203) 897-3749   Same as Domestic Lending
Office       $ 78,222,222.22  
BNP Paribas
  787 Seventh Avenue
New York, NY 10019
Attention: Project Finance & Utilities
Telephone: (212) 841-2000
Facsimile: (212) 841-2146   Same as Domestic Lending
Office       $ 58,055,555.56  
The Bank of New York Mellon
  BNY Mellon Center, Rm 3600
500 Grant Street
Pittsburgh, PA 15258-0001
Attention: Hussam S. Alsahlani
Telephone: (412) 234-5624
Telecopier: (412) 236-6112   Same as Domestic Lending
Office       $ 58,055,555.56  

 

 



--------------------------------------------------------------------------------



 



                      Name of Initial Lender   Domestic Lending Office  
Eurodollar Lending Office       Commitment
Deutsche Bank AG New York Branch
  60 Wall Street, 44th Floor
New York, NY 10005
Attention: Philippe Sandmeier
Telephone: (212) 250-8232
Telecopier: (646) 403-4413   Same as Domestic Lending
Office       $ 58,055,555.56  
KeyBank National Association
  127 Public Square
Cleveland, OH 44114
Attention: Marianne Meil
Telephone: (216) 689-3549
Facsimile: (216) 689-4981   Same as Domestic Lending
Office       $ 58,055,555.56  
UBS Loan Finance LLC
  677 Washington Boulevard
Stamford, CT 06901
Attention: Wendy Field
Telephone: (203) 719-5239
Facsimile: (203) 719-3888   Same as Domestic Lending
Office       $ 58,055,555.56  
Union Bank, N.A.
  Energy Capital Services
445 South Figuroa St., 15th Floor
Los Angeles, CA 90071
Attention: Jesus Serrano
Telephone: (213) 236-4194
Facsimile: (213) 236-4096   Same as Domestic Lending
Office       $ 58,055,555.56  
Comerica Bank
  3551 Hamlin Rd
Auburn Hills, MI 48326
Attention: Kimberly Kersten
Telephone: (248) 371-6704
Facsimile: (248) 371-6815   Same as Domestic Lending
Office       $ 45,833,333.33  
Fifth Third Bank
  710 Seminole Road
MD R17061
Norton Shores, MI 49441
Attention: Randy Wolffis
Telephone: (231) 733-5006
Fascimile: (231) 739-7430   Same as Domestic Lending
Office       $ 39,722,222.22  
Wells Fargo Bank, N.A.
  90 S. 7th Street
MAC N9305-077
Minneapolis, MN 55402
Attention: Scott Bjelde
Telephone: (612) 667-6126
Facsimile: (612) 316-0506   Same as Domestic Lending
Office       $ 39,722,222.22  
The Huntington National Bank
  41 South High Street (HC0735)
Columbus, OH 43215
Attention: Joseph A Tonges
Telephone: (614) 480-3722
Telecopier: (877) 274-8593   Same as Domestic Lending
Office       $ 24,444,444.44  
U.S. Bank National Association
  800 Nicollet Mall
Minneapolis, MN 55402
461 Fifth Avenue
New York, NY 10017
Attention: Michael Sagges
Telephone: (917) 256-2822
Facsimile: (646) 935-4552   Same as Domestic Lending
Office       $ 24,444,444.44  

 

 



--------------------------------------------------------------------------------



 



                      Name of Initial Lender   Domestic Lending Office  
Eurodollar Lending Office       Commitment
The Northern Trust
Company
  50 South LaSalle Street
Chicago, IL 60603
Attention: Philip McCaulay
Telephone: (312) 557-2816
Facsimile: (312) 557-1425   Same as Domestic Lending
Office       $ 24,444,444.44  
SunTrust Bank
  303 Peachtree St., 4th Floor
Atlanta, GA 30308
Attention: Andrew Johnson
Telephone: (404) 658-4692
Facsimile: (404) 827-6270   Same as Domestic Lending
Office       $ 24,444,444.44  
Morgan Stanley Bank, N.A.
  One Utah Center
201 South Main Street 5th Floor
Salt Lake City, UT 84111
Telephone: (801) 236-3655
Facsimile: (718) 233-0967   Same as Domestic Lending
Office       $ 15,277,777.78
                   
TOTAL
          $ 1,100,000,000.00
                   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
EXISTING LETTERS OF CREDIT
[Attached]

 

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

                                                      Level I     Level II    
Level III     Level IV     Level V     Level VI       Status     Status    
Status     Status     Status     Status  
Applicable Percentage
    0.100 %     0.125 %     0.175 %     0.225 %     0.275 %     0.375 %
Applicable LC Fee Rate
    0.90 %     1.00 %     1.075 %     1.275 %     1.475       1.625 %
Applicable Margin (Eurodollar Rate)
    0.90 %     1.00 %     1.075 %     1.275 %     1.475 %     1.625 %
Applicable Margin (Base Rate)
    0.00 %     0.00 %     0.075 %     0.275 %     0.475 %     0.625 %

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A2 or better or the Borrower’s S&P Rating is A or better.
“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A3 or
better or the Borrower’s S&P Rating is A- or better.
“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa1 or better or the Borrower’s S&P Rating is BBB+ or better.
“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower’s Moody’s Rating is Baa2 or better or the Borrower’s S&P Rating is BBB
or better.
“Level V Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower’s Moody’s Rating is Baa3 or better or the
Borrower’s S&P Rating is BBB- or better.
“Level VI Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.
“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

 

 



--------------------------------------------------------------------------------



 



“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.
The Applicable Margin, the Applicable LC Fee Rate and Applicable Percentage
shall be determined in accordance with the foregoing table based on the
Borrower’s Status as determined from its then-current Moody’s and S&P Ratings.
The credit rating in effect on any date for the purposes of this Schedule is
that in effect at the close of business on such date. If at any time the
Borrower does not have both a Moody’s Rating and an S&P Rating, Level VI Status
shall exist; provided, however, that if the credit rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this Schedule to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the applicable Status for the
Borrower shall be the Borrower’s Status most recently in effect prior to such
change or cessation.
Except as specifically provided above in this Schedule, in the event that a
split occurs between the two ratings, the pricing shall be based upon (x) the
higher of the two ratings then applicable if all such ratings shall be in Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status
and (y) the lower of the two ratings if any of such ratings shall be in Level VI
Status. However, if (x) the split is greater than one level and the lowest
rating shall be in Level III Status, Level IV Status or Level V Status, then the
pricing shall be based upon the rating one level above the lower of the two
ratings and (y) the split is greater than one level and the lowest rating shall
be in Level VI Status, then pricing shall be based upon Level VI Status.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF NOTE

      U.S.$                                           Dated:
                                        , 20_____

FOR VALUE RECEIVED, the undersigned, DTE ENERGY COMPANY, a Michigan corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of  _____  (the “Lender”)
for the account of its Applicable Lending Office on the Termination Date (each
as defined in the Credit Agreement referred to below), the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] or, if less, the aggregate
principal amount of the Revolving Credit Advances made by the Lender to the
Borrower pursuant to the Amended and Restated Five-Year Credit Agreement dated
as of October 21, 2011 (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
among the Borrower, the Lender and certain other lenders parties thereto, and
Citibank, N.A., as Agent for the Lender and such other lenders outstanding on
the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at 1615 Brett Road, OPS 3, New Castle,
Delaware 19720, Account No. 36852248, Attention: Charles Huester, in same day
funds. Each Revolving Credit Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance being evidenced
by this Promissory Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

            DTE ENERGY COMPANY
      By:           Title:           

 

 



--------------------------------------------------------------------------------



 



         

ADVANCES AND PAYMENTS OF PRINCIPAL

                                                      Unpaid             Amount
of     Amount of Principal     Principal         Date   Advance     Paid or
Prepaid     Balance     Notation Made By  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF BORROWING
Citibank, N.A., as Agent for the Lenders parties
     to the Credit Agreement referred to below
1615 Brett Road
OPS 3
New Castle, Delaware 19720
Attention: Charles Huester
[Date]
Ladies and Gentlemen:
The undersigned, DTE ENERGY COMPANY, refers to the Amended and Restated
Five-Year Credit Agreement dated as of October 21, 2011 (as amended or modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto and Citibank, N.A., as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i) The Business Day of the Proposed Borrowing is  _____, ____.
(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
(iii) The aggregate amount of the Proposed Borrowing is $_____.
(iv) [The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is  _____  month[s].]
(v) [Wire transfer instructions].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(i) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date; provided, that, the foregoing certification shall not apply to the
representations and warranties set forth in (x) the last sentence of
Section 4.01(e) of the Credit Agreement, and (y) Section 4.01(f) of the Credit
Agreement;

 

 



--------------------------------------------------------------------------------



 



(ii) after giving effect to the application of the proceeds of all Credit
Extensions on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and
(iii) the Borrower has not received notice from the Agent on or prior to the
date of such Credit Extension that a mandatory prepayment is required under
Section 2.09(b) of the Credit Agreement (other than any such notice that has
been withdrawn in writing by the Agent).

            Very truly yours,
      By:           Title: [Financial Officer]           

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C — FORM OF
ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

         
1.
  Assignor:                                           
 
       
2.
  Assignee:                                           
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower(s):   DTE Energy Company
 
       
4.
  Administrative Agent:   Citibank, N.A., as the administrative agent under the
Credit Agreement

 

      1   Select as applicable.

 

 



--------------------------------------------------------------------------------



 



         
5.
  Credit Agreement:   The Amended and Restated Five-Year Credit Agreement dated
as of October 21, 2011 among DTE Energy Company, the Lenders parties thereto,
Citibank, N.A., as Administrative Agent, and the other agents parties thereto
 
       
6.
  Assigned Interest:    

                  Aggregate Amount of   Amount of     Percentage Assigned  
Commitment/Loans   Commitment/     of   for all Lenders   Loans Assigned    
Commitment/Loans2  
$
  $           %
$
  $           %
$
  $           %

Effective Date: _____ _____, 20_____  [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
Title:    
 
                ASSIGNEE    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
Title:    

          [Consented to and]3 Accepted:    
 
        CITIBANK, N.A., as Administrative Agent and LC Issuer    
 
       
By:
       
 
 
 
Title:    

 

      2   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.   3   To be added only if the
consent of the Administrative Agent is required by the terms of the Credit
Agreement.

 

 



--------------------------------------------------------------------------------



 



          [Consented to:]4    
 
        [OTHER LC ISSUERS], as an LC Issuer    
 
       
By:
       
 
 
 
Title:    
 
        [Consented to:]5    
 
        DTE ENERGY COMPANY    
 
       
By:
       
 
 
 
Title:    

 

      4   To be added only if the consent of the LC Issuers is required by the
terms of the Credit Agreement.   5   To be added only if the consent of the
Borrower is required by the terms of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF CERTIFICATE BY BORROWER
DTE ENERGY COMPANY
THE DETROIT EDISON COMPANY
MICHIGAN CONSOLIDATED GAS COMPANY
OFFICER’S CERTIFICATE
I, David R. Murphy, Assistant Treasurer of DTE ENERGY COMPANY (“DTE”), THE
DETROIT EDISON COMPANY (“DECO”) and MICHIGAN CONSOLIDATED GAS COMPANY
(“MichCon”), each a Michigan corporation (each a “Borrower” and collectively the
“Borrowers”), DO HEREBY CERTIFY, pursuant to Section 3.01 of each of (i) the
Amended and Restated Five-Year Credit Agreement (the “DTE Credit Agreement”),
dated as of October 21, 2011, among DTE, the financial institutions from time to
time parties thereto as “Lenders” and Citibank, N.A. (“Citibank”), as agent for
said Lenders, (ii) the Amended and Restated Five-Year Credit Agreement (the
“DECO Credit Agreement”), dated as of October 21, 2011, among DECO, the
financial institutions from time to time parties thereto as “Lenders” and
Barclays Bank PLC (“Barclays”), as agent for said Lenders, and (iii) the Amended
and Restated Five-Year Credit Agreement (the “MichCon Credit Agreement”, and,
together with the DTE Credit Agreement and the DECO Credit Agreement, the
“Credit Agreements”), dated as of October 21, 2011, 2011, among MichCon, the
financial institutions from time to time parties thereto as “Lenders” and
JPMorgan Chase Bank, N.A. (“JPMCB”), as agent for said Lenders, that the terms
defined in the Credit Agreements are used herein as therein defined and,
further, that:
1. The Effective Date shall be October 21, 2011.
2. The representations and warranties contained in Section 4.01 of each of the
Credit Agreements are true and correct on and as of the date hereof.
3. No event has occurred and is continuing that constitutes a Default.
4. As of the date hereof, there are no loans or letters of credit outstanding
under the Terminating Agreements and all fees and amounts owed to the lenders or
agents thereunder have been paid in full (or, in respect of any letters of
credit thereunder, such letters of credit have been assigned or transferred to
the DTE Credit Agreement (such that each such letter of credit constitutes a
“Facility LC” thereunder)).

 

 



--------------------------------------------------------------------------------



 



Dated as of the  _____  day of  _____, 2011.

                  DTE ENERGY COMPANY         THE DETROIT EDISON COMPANY        
MICHIGAN CONSOLIDATED GAS COMPANY    
 
           
 
  By:        
 
     
 
Name: David R. Murphy    
 
      Title: Assistant Treasurer    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1 — FORM OF
OPINION OF ASSOCIATE GENERAL COUNSEL TO THE BORROWER
October 21, 2011
To each of the Lenders party to the
Credit Agreement defined below
DTE Energy Company
Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.01(g)(v) of the Amended
and Restated Five-Year Credit Agreement (the “Credit Agreement”), dated as of
October 21, 2011, among DTE Energy Company (the “Borrower”), the financial
institutions from time to time parties thereto as “Lenders” and Citibank, N.A.
(the “Agent”), as agent for said Lenders. Terms defined in the Credit Agreement
are used herein as therein defined.
I am the Associate General Counsel of the Borrower and have acted as counsel for
the Borrower in connection with the preparation, execution and delivery of the
Loan Documents.
In that connection, I, in conjunction with the members of my staff, have
examined:
(i) Each Loan Document, executed by each of the parties thereto.
(ii) The other documents furnished by the Borrower pursuant to Article III of
the Credit Agreement.
(iii) The Restated Articles of Incorporation of the Borrower and all amendments
thereto (the “Charter”).
(iv) The Bylaws of the Borrower and all amendments thereto (the “Bylaws”).
(v) A certificate from the State of Michigan attesting to the continued
corporate existence and good standing of the Borrower.
In addition, I have examined the originals or copies certified to my
satisfaction, of such other corporate records of the Borrower, certificates of
public officials and of officers of the Borrower, and agreements, instruments
and other documents, as I have deemed necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of public officials. I have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by the Lenders and the
Agent.
My opinions expressed below are limited to the law of the State of Michigan and
the federal law of the United States.

 

 



--------------------------------------------------------------------------------



 



Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Michigan.
2. The execution, delivery and performance by the Borrower of the Loan Documents
to which it is party, and the consummation of the transactions contemplated
thereby, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) the Charter or the
Bylaws, (ii) any law, rule or regulation applicable to the Borrower, or
(iii) any contractual restriction binding on or affecting the Borrower.
3. No consent, authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party is required for the due execution, delivery, recordation, filing or
performance by the Borrower of the Loan Documents to which it is a party.
4. The Credit Agreement has been, and each of the Notes when delivered will have
been, duly executed and delivered on behalf of the Borrower.
5. Except as may have been disclosed to you in the SEC Reports, to the best of
my knowledge (after due inquiry) there are no pending or overtly threatened
actions or proceedings affecting the Borrower or any of its Significant
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect or (ii) purport to affect
the legality, validity, or enforceability of any Loan Documents to which the
Borrower is a party or the consummation of the transactions contemplated
thereby.
6. In a properly presented case, a Michigan court or a federal court sitting in
the State of Michigan applying Michigan choice of law rules should give effect
to the choice of law provisions of the Loan Documents and should hold that the
Loan Documents are to be governed by the laws of the State of New York rather
than the laws of the State of Michigan. In rendering the foregoing opinion, I
note that by their terms the Loan Documents expressly select New York law as the
laws governing their interpretation and that the Loan Documents governed by New
York law were delivered by the parties thereto to the Agent in New York. The
choice of law provisions of the Loan Documents are not voidable under the laws
of the State of Michigan.
7. If, despite the provisions of Section 8.09 of the Credit Agreement, wherein
the parties thereto agree that the Loan Documents shall be governed by, and
construed in accordance with, the laws of the State of New York, a court of the
State of Michigan or a federal court sitting in the State of Michigan were to
hold that the Loan Documents are governed by, and to be construed in accordance
with the laws of the State of Michigan, the Loan Documents would be, under the
laws of the State of Michigan, legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.
8. Neither the Borrower nor any of its Subsidiaries is an “investment company,”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended;

 

 



--------------------------------------------------------------------------------



 



The opinions set forth above are subject to the following qualifications:
(a) My opinion in paragraph 7 above as to enforceability is subject to the
effect of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or laws affecting creditors’ rights generally.
(b) My opinion in paragraph 7 above as to enforceability is subject to the
effect of general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether considered in a proceeding in equity or at law).
(c) I express no opinion as to participation and the effect of the law of any
jurisdiction other than the State of Michigan wherein any Lender may be located
or wherein enforcement of the Loan Documents may be sought that limits the rates
of interest legally chargeable or collectible.
I am a member of the Bar of the State of Michigan, and do not express any
opinion concerning any law other than the law of the State of Michigan and the
federal laws of the United States of America.
This opinion letter is rendered to you in connection with the above-described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by any other person or entity without my prior written
consent (provided, that this opinion letter may be furnished to and relied upon
by a subsequent assignee of, or participant under, the Credit Agreement and a
Note, if any, solely for the purpose of such assignment or participation,
subject to the assumptions, limitations and qualifications, set forth herein,
without any prior written consent). I undertake no duty to inform you or any
assignee or participant of events occurring subsequent to the date hereof.

     
 
  Very truly yours,

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2 — FORM OF
OPINION OF HUNTON & WILLIAMS LLP

 
October 21, 2011

To each of the Lenders party to the
Credit Agreements defined below
DTE Energy Company
The Detroit Edison Company
Michigan Consolidated Gas Company
Ladies and Gentlemen:
This opinion is delivered to you pursuant to Section 3.01(g)(v) of each of
(i) the Amended and Restated Five-Year Credit Agreement (the “DTE Credit
Agreement”), dated as of October 21, 2011, among DTE Energy Company (“DTE”), the
financial institutions from time to time parties thereto as “Lenders” and
Citibank, N.A. (“Citibank”), as agent for said Lenders, (ii) the Amended and
Restated Five-Year Credit Agreement (the “DECO Credit Agreement”), dated as of
October 21, 2011, among The Detroit Edison Company (“DECO”), the financial
institutions from time to time parties thereto as “Lenders” and Barclays Bank
PLC (“Barclays”), as agent for said Lenders, and (iii) the Amended and Restated
Five-Year Credit Agreement (the “MichCon Credit Agreement”, and, together with
the DTE Credit Agreement and the DECO Credit Agreement, the “Credit
Agreements”), dated as of October 21, 2011, among Michigan Consolidated Gas
Company (“MichCon”), the financial institutions from time to time parties
thereto as “Lenders” and JPMorgan Chase Bank, N.A. (“JPMCB”), as agent for said
Lenders. Terms used herein which are defined in each Credit Agreement shall have
the respective meanings set forth in each Credit Agreement, unless otherwise
defined herein.
We have acted as special counsel to the Borrowers in connection with the
preparation, execution and delivery of the Credit Agreements.
In connection with this opinion we have examined a copy of each Credit Agreement
signed by each of the parties thereto. We have also examined the originals, or
duplicates or certified or conformed copies, of such records, agreements,
instruments and other documents and have made such other investigations as we
have deemed relevant and necessary in connection with the opinions expressed
herein. As to questions of fact material to this opinion, we have relied upon
certificates of public officials and of officers and representatives of the
Borrowers. In addition, we have examined, and have relied as to matters of fact
upon, the representations made in the Credit Agreements.

 

 



--------------------------------------------------------------------------------



 



In rendering the opinions set forth below, we have assumed the genuineness of
all signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as duplicates or certified or conformed copies,
and the authenticity of the originals of such latter documents. We have assumed
without independent investigation that (a) the Loan Documents have been duly
authorized, executed and delivered by the Borrowers, (b) the Borrowers have been
duly incorporated and are validly existing and in good standing under the laws
of their jurisdictions of incorporation and have the corporate power and
authority to execute, deliver and perform their obligations under the Loan
Documents, (c) the execution, delivery and performance of the Loan Documents by
each Borrower party thereto (i) have been duly authorized by all necessary
corporate action on their part, (ii) do not contravene their certificates of
incorporation or by-laws or, except as opined upon in paragraph 2 below,
violate, or require any consent not obtained under, any applicable law or
regulation or any order, writ, injunction or decree of any court or other
Governmental Authority binding upon any of them and (iii) do not violate, or
require any consent not obtained under, any contractual obligation applicable to
or binding upon any of them, and (d) the Credit Agreements constitute the valid
and legally binding obligation of the applicable Agent and the applicable
Lenders.
Based upon and subject to the foregoing, and subject to the assumptions,
qualifications and comments set forth herein, we are of the opinion that:
1. Each of the Credit Agreements is the legal, valid and binding obligation of
the Borrower party thereto, enforceable against such Borrower in accordance with
its respective terms. Each of the respective Notes issued on the date hereof, if
any, is the legal, valid and binding obligation of the issuing Borrower,
enforceable against such Borrower in accordance with its terms.
2. The execution, delivery and performance by each of the Borrowers of the Loan
Documents to which it is a party will not violate any Federal or New York
statute or any rule or regulation issued pursuant to any Federal or New York
statute.
Our opinion in paragraph 1 above is subject to (i) the effect of any applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
laws affecting creditors’ rights generally, (ii) general equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and (iii) an implied covenant of good faith and fair dealing.
We express no opinion with respect to: (a) the effect of any provision of the
Loan Documents that is intended (i) to establish any standard as the measure of
the performance by any party thereto of such party’s obligations of good faith,
diligence, fair dealing, reasonableness or care or (ii) to permit modification
thereof only by means of an agreement in writing signed by the parties thereto;
(b) the effect of any provision of the Loan Documents insofar as it provides
that any Person purchasing a participation from a Lender or other Person may
exercise set-off or similar rights with respect to such participation or that
any Lender or other Person may exercise set-off or similar rights other than in
accordance with applicable law; (c) the effect of any provision of the Loan
Documents imposing penalties or forfeitures; (d) the effect of any provision of
the Loan Documents relating to indemnification or exculpation in connection with
violations of any securities laws or relating to indemnification, contribution
or exculpation in connection with willful, reckless or criminal acts or gross
negligence of the indemnified or exculpated Person or the Person receiving
contribution; (e) any provision of the Loan Documents which purports to provide
for a waiver by the Borrowers of any immunity, defense or right which may be
available to the Borrowers; and (f) any provision of the Loan Documents which
purports to establish an evidentiary standard for determinations by any Person.

 

 



--------------------------------------------------------------------------------



 



In connection with the provisions of the Credit Agreements whereby the Borrowers
submit to the jurisdiction of the courts of the United States of America located
in the State of New York, we note the limitations of 28 U.S.C. §§ 1331 and 1332
on subject matter jurisdiction of the Federal courts. In connection with the
provisions of the Credit Agreements that relate to forum selection (including,
without limitation, any waiver of any objection to venue or any objection that a
court is an inconvenient forum), we note that under NYCPLR § 510, a New York
State court may have discretion to transfer the place of trial, and under 28
U.S.C. §1404(a), a United States District Court has discretion to transfer an
action from one Federal court to another.
We are members of the Bar of the State of New York, and we do not express any
opinion concerning any law other than Federal law and the law of the State of
New York.
This opinion letter is rendered to you in connection with the above-described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by any other person or entity without our prior written
consent (provided, that this opinion Letter may be furnished to and relied upon
by a subsequent assignee of, or participant under, the Credit Agreements and a
Note, if any, solely for the purpose of such assignment or participation,
subject to the assumptions, limitations and qualifications set forth herein
without our prior written consent). This opinion letter speaks only as of its
date, there is no assurance that it will be correct as of any date after its
date, and we undertake no duty to inform you or any assignee or participant of
events occurring subsequent to the date hereof.
Very truly yours,

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F — FORM OF
COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE

To:   The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Five-Year Credit Agreement, dated as of October 21, 2011 (as amended or
modified from time to time, the “Agreement”) among DTE Energy Company, a
Michigan corporation (the “Borrower”), the lenders parties thereto, and
Citibank, N.A., as Agent for the lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected        of the Borrower;
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth below; and
4. Schedule 1 attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this  _____  day of  _____,  _____.

            DTE ENERGY COMPANY
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance as of _________, ____ with
Provisions of Section 5.01(h) of
the Agreement
FINANCIAL COVENANT
Ratio of Total Funded Debt to Capitalization (Section 6.01(i)).

              (A)  
Numerator (Total Funded Debt):
           
(i) Debt for borrowed money or which has been incurred in connection with the
acquisition of assets (exclusive of contingent reimbursement obligations in
respect of letters of credit and bankers’ acceptances):
  $                          
(ii) Minus: Nonrecourse Debt:
    - $                          
(iii) Minus: Junior Subordinated Debt:
    - $                          
(iv) Minus: Mandatorily Convertible Securities:
    - $                          
(v) Minus: Hybrid Equity Securities:
    - $                          
(vi) Minus: For any fiscal quarter other than the fiscal quarter ending on
June 30, Excluded Short-Term Debt:
    - $                          
(vii) Plus: Capital lease obligations:
    + $                          
(viii) Plus: Guaranty Obligations of Funded Debt of other Persons:
    + $                          
(ix) Numerator: (A)(i) minus (A)(ii) through (A)(vi) plus (A)(vii) plus
(A)(viii):
  $                         (B)  
Denominator (Capitalization):
           
(i) Total Funded Debt: (A)(ix)
  $                          
(ii) Plus: Consolidated Net Worth:
    + $                          
(iii) Denominator: (B)(i) plus (B)(ii):
  $                         (C)  
State whether the ratio of (A)(ix) to (B)(iii) was not greater than .65:1:
    YES/NO

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G — FORM OF
LENDER SUPPLEMENT
LENDER SUPPLEMENT
Dated ____________ ____, 20___
Reference is made to that certain Amended and Restated Five-Year Credit
Agreement, dated as of October 21, 2011 (as amended or modified from time to
time, the “Credit Agreement”) among DTE Energy Company, a Michigan corporation
(the “Borrower”), the lenders parties thereto (the “Lenders”), and Citibank,
N.A., as agent for the Lenders (the “Agent”). Unless otherwise defined herein,
capitalized terms used in this Lender Supplement have the meanings ascribed
thereto in the Credit Agreement.
Pursuant to Section 2.04(c) of the Credit Agreement, the Borrower has requested
an increase in the aggregate Commitments from $_____  to $_____. Such increase
in the aggregate Commitments is to become effective on the date (the “Effective
Date”) which is the later of (i) _____ _____, 20_____  and (ii) the date on
which the conditions set forth in Section 2.04(c) in respect of such increase
have been satisfied. In connection with such requested increase in the aggregate
Commitments, the Borrower, the Agent, the LC Issuers and  _____  (the “Accepting
Bank”) hereby agree as follows:
1. Effective as of the Effective Date, [the Accepting Bank shall become a party
to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Commitment under
and for purposes of the Credit Agreement in an amount equal to the] [the
Commitment of the Accepting Bank under the Credit Agreement shall be increased
from $_____  to the] amount set forth opposite the Accepting Bank’s name on the
signature page hereof.
[2. The Accepting Bank hereby (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Lender Supplement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire an interest thereunder and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its interest
thereunder, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Lender Supplement and to
purchase an interest under the Credit Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) attaches any U.S. Internal Revenue Service forms
required under Section 2.13 of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.]6
 

      6   To be included only in a Lender Supplement for a new Lender.

 

 



--------------------------------------------------------------------------------



 



[3.] The Borrower hereby represents and warrants that as of the date hereof and
as of the Effective Date, (a) all representations and warranties of the Borrower
contained in Section 4.01 of the Credit Agreement shall be true and correct in
all material respects as though made on such date; provided that, the foregoing
representation and warranty, solely with respect to the representations and
warranties set forth in (x) the last sentence of Section 4.01(e) of the Credit
Agreement and (y) Section 4.01(f) of the Credit Agreement, shall be made only as
of the “Effective Date” (as such term is defined in the Credit Agreement); and
(b) no event shall have occurred and then be continuing which constitutes a
Default.
[4.] THIS LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
[5.] This Lender Supplement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Lender Supplement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                  DTE ENERGY COMPANY, as the Borrower    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

          Consented to and Accepted:    
 
        CITIBANK, N.A.,     as Agent and as an LC Issuer    
 
       
By:
       
Title:
 
 
   
 
 
 
   
 
        [OTHER LC ISSUERS],     as an LC Issuer    
 
       
By:
       
Title:
 
 
   
 
 
 
   

 

 



--------------------------------------------------------------------------------



 



              COMMITMENT   ACCEPTING BANK    
 
           
$
  [BANK]        
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H — FORM OF
CONVERSION NOTICE
CONVERSION NOTICE
Dated ____________ ____, 20___
Reference is made to that certain Amended and Restated Five-Year Credit
Agreement, dated as of October 21, 2011 (as amended or modified from time to
time, the “Credit Agreement”) among DTE Energy Company, a Michigan corporation
(the “Borrower”), the lenders parties thereto (the “Lenders”), and Citibank,
N.A., as agent for the Lenders (the “Agent”). Unless otherwise defined herein,
capitalized terms used in this Lender Supplement have the meanings ascribed
thereto in the Credit Agreement.
Pursuant to Section 2.08 of the Credit Agreement, the Borrower hereby gives
notice of its intent to Convert the Revolving Credit Advances comprising the
following Borrowing(s) on dates set forth below:

  (a)   Date of Borrowing:  _____ 
Outstanding principal amount of Borrowing:  _____ 
Current Type (Base Rate/Eurodollar Rate):  _____ 
Requested Type (Base Rate/Eurodollar Rate):  _____ 
Interest Period (if converted Type is Eurodollar Rate):  _____ 
Requested date of Conversion:  _____      (b)   Date of Borrowing:  _____ 
Outstanding principal amount of Borrowing:  _____ 
Current Type (Base Rate/Eurodollar Rate):  _____ 
Requested Type (Base Rate/Eurodollar Rate):  _____ 
Interest Period (if converted Type is Eurodollar Rate):  _____ 
Requested date of Conversion:  _____ 

IN WITNESS WHEREOF, the Borrower has caused this Conversion Notice to be
executed by its officer thereunto duly authorized, as of the date first above
written.

                  DTE ENERGY COMPANY, as the Borrower    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I — FORM OF
PREPAYMENT NOTICE
PREPAYMENT NOTICE
Dated ____________ ____, 20___
Reference is made to that certain Amended and Restated Five-Year Credit
Agreement, dated as of October 21, 2011 (as amended or modified from time to
time, the “Credit Agreement”) among DTE Energy Company, a Michigan corporation
(the “Borrower”), the lenders parties thereto (the “Lenders”), and Citibank,
N.A., as agent for the Lenders (the “Agent”). Unless otherwise defined herein,
capitalized terms used in this Lender Supplement have the meanings ascribed
thereto in the Credit Agreement.
Pursuant to Section 2.09 of the Credit Agreement, the Borrower hereby gives
notice of its intent to prepay the outstanding principal amount of the Revolving
Credit Advances relating to the following Borrowing(s) in the following amounts:

  1)   Date of Borrowing:  _____ 
Outstanding principal amount of Borrowing:  _____ 
Type (Base Rate/Eurodollar Rate):  _____ 
Aggregate principal amount of prepayment: $_____      2)   Date of Borrowing:
 _____ 
Outstanding principal amount of Borrowing:  _____ 
Type (Base Rate/Eurodollar Rate):  _____ 
Aggregate principal amount of prepayment: $_____ 

IN WITNESS WHEREOF, the Borrower has caused this Prepayment Notice to be
executed by its officer thereunto duly authorized, as of the date first above
written.

                  DTE ENERGY COMPANY, as the Borrower    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

 

 